UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: March 31 Date of reporting period: October 1, 2013 – December 31, 2013 Item 1.Schedule of Investments. ABSOLUTE STRATEGIES FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 (Unaudited) AFA Shares Security Description Value Long Positions - 81.9% Equity Securities - 38.2% Common Stock - 36.6% Consumer Discretionary - 7.5% Apollo Group, Inc., Class A (a) $ Bed Bath & Beyond, Inc. (a)(b) CarMax, Inc. (a)(b)(c) Coach, Inc. (b)(d) CVS Caremark Corp. (b)(c) DIRECTV (a)(b)(d) eBay, Inc. (a)(c)(d) Google, Inc., Class A (a)(b)(c) Hanesbrands, Inc. Hertz Global Holdings, Inc. (a)(b)(d) Kohl's Corp. (b)(d) Nu Skin Enterprises, Inc., Class A (b) Office Depot, Inc. (a) PetMed Express, Inc. (b) Robert Half International, Inc. (b) Target Corp. (b) The Goodyear Tire & Rubber Co. (b) The Walt Disney Co. (b)(c) Viacom, Inc., Class B Walgreen Co. (b) Wal-Mart Stores, Inc. (b)(c) Weight Watchers International, Inc. (b)(c)(d) Consumer Staples - 7.1% Aggreko PLC Avon Products, Inc. BioScrip, Inc. (a) Campbell Soup Co. (b) Express Scripts Holding Co. (a) Great Lakes Dredge & Dock Corp. (a) Herbalife, Ltd. Molson Coors Brewing Co., Class B Nestle SA, ADR Omega Protein Corp. (a)(b) PepsiCo, Inc. (b)(c)(d) Philip Morris International, Inc. (c)(d) Sciclone Pharmaceuticals, Inc. (a)(b) Sysco Corp. The Clorox Co. The Coca-Cola Co. (c)(d) The Procter & Gamble Co. (c)(d) The Providence Service Corp. (a)(b) The Western Union Co. TherapeuticsMD, Inc. (a) Energy - 2.2% Apache Corp. (c)(d) ConocoPhillips (c) Enbridge, Inc. Exxon Mobil Corp. (d) Ocean Rig UDW, Inc. (a) Spectra Energy Corp. Vaalco Energy, Inc. (a)(b) Financial - 6.7% American Express Co. (b)(c) American International Group, Inc. (b) Aon PLC (b) Bancorp, Inc. (a) Bank of America Corp. (b)(c) Berkshire Hathaway, Inc., Class A (a)(b) Berkshire Hathaway, Inc., Class B (a)(b)(c)(d) DFC Global Corp. (a) Digital Realty Trust, Inc. REIT Fairfax Financial Holdings, Ltd. First Interstate Bancsystem, Inc. (b) Franklin Resources, Inc. (b) JPMorgan Chase & Co. (b) Leucadia National Corp. (b) Rayonier, Inc. REIT Resource America, Inc., Class A The Bank of New York Mellon Corp. (b)(c) The Goldman Sachs Group, Inc. (b)(c) The Travelers Cos., Inc. (b) Wells Fargo & Co. (b)(c) WR Berkley Corp. Healthcare - 2.8% Abbott Laboratories (b) Becton Dickinson and Co. CR Bard, Inc. Johnson & Johnson (c) Medtronic, Inc. (c)(d) Novartis AG, ADR Stryker Corp. WellPoint, Inc. Industrial - 2.0% Alliant Techsystems, Inc. (b) CH Robinson Worldwide, Inc. Covanta Holding Corp. EnPro Industries, Inc. (a) Expeditors International of Washington, Inc. (b) Huntington Ingalls Industries, Inc. (b) ITT Corp. Quality Distribution, Inc. (a) Rock-Tenn Co., Class A (b) The Boeing Co. (b) Trinity Industries, Inc. (b) Tutor Perini Corp. (a) United Parcel Service, Inc., Class B (b) Information Technology - 4.9% Accenture PLC, Class A (b) Apple, Inc. (b)(d) Blackberry, Ltd. (a) Check Point Software Technologies, Ltd. (a) Corning, Inc. (b) Electronic Arts, Inc. (a)(b) EMC Corp. Formfactor, Inc. (a) Hewlett-Packard Co. International Business Machines Corp. (b) Intuit, Inc. (b) Microsoft Corp. (d) Omnivision Technologies, Inc. (a) Oracle Corp. (d) QUALCOMM, Inc. (b)(d) Silicon Graphics International Corp. (a) Skyworks Solutions, Inc. (a) Verint Systems, Inc. (a) Materials - 1.1% Ashland, Inc. Constellium NV, Class A (a) Franco-Nevada Corp. PH Glatfelter Co. (b) Praxair, Inc. Resolute Forest Products (a)(b) Royal Gold, Inc. Sigma-Aldrich Corp. Telecommunication Services - 2.2% BroadSoft, Inc. (a) Cisco Systems, Inc. (c) Comverse, Inc. (a) Lee Enterprises, Inc. (a) News Corp., Class A (a) Orange SA, ADR Parkervision, Inc. (a) Twenty-First Century Fox, Inc. (c)(d) Vodafone Group PLC, ADR (b) Utilities - 0.1% Dynegy, Inc. (a)(b) Total Common Stock (Cost $844,212,081) Shares Security Description Rate Value Preferred Stock - 1.6% Consumer Staples - 0.2% Bunge, Ltd. (b) % Post Holdings, Inc. (b)(e) Post Holdings, Inc. (b)(e) Universal Corp. (b) Energy - 0.3% Chesapeake Energy Corp. (b)(e) Chesapeake Energy Corp. (b)(e) Energy XXI Bermuda, Ltd. (b) Penn Virginia Corp., Series A (b) Sanchez Energy Corp., Series A (b)(e) Sanchez Energy Corp., Series B (e) SandRidge Energy, Inc. (b) Financial - 0.6% 2010 Swift Mandatory Common Exchange Security Trust (e) Alexandria Real Estate Equities, Inc. REIT, Series D (b) AMG Capital Trust I (b) AMG Capital Trust II (b) Bank of America Corp., Series L (b) Health Care REIT, Inc., Series I (b) iStar Financial, Inc. REIT, Series J (b) KeyCorp, Series A (b) Lexington Realty Trust REIT, Series C OFG Bancorp, Series C (b) Wells Fargo & Co., Series L Wintrust Financial Corp., Series C (b) Healthcare - 0.2% Alere, Inc., Series B (b) 70 HealthSouth Corp. (b)(e) HealthSouth Corp., Series A (b) Omnicare Capital Trust II, Series B (b) Industrial - 0.1% Continental Airlines Finance Trust II (b) Materials - 0.1% ArcelorMittal, Series MTUS (b) Telecommunication Services - 0.0% Iridium Communications, Inc. (b)(e) Utilities - 0.1% CenterPoint Energy, Inc. (b)(f) Total Preferred Stock (Cost $40,254,752) Total Equity Securities (Cost $884,466,833) Principal Security Description Rate Maturity Value Fixed Income Securities - 33.4% Asset Backed Obligations - 8.6% $ 321 Henderson Receivables I, LLC, Series 2013-3A B (e) % 01/15/75 ACE Securities Corp. Home Equity Loan Trust, Series 2006-ASP3 A2C (g) 06/25/36 ACE Securities Corp. Home Equity Loan Trust, Series 2006-HE1 A2D (g) 02/25/36 ACE Securities Corp. Home Equity Loan Trust, Series 2007-HE1 A2A (g) 01/25/37 ACS Pass Through Trust, Series 2007-1A G1 (b)(e)(g) 06/14/37 Adjustable Rate Mortgage Trust, Series 2005-11 2A41 (g) 02/25/36 Adjustable Rate Mortgage Trust, Series 2005-12 2A1 (g) 03/25/36 Adjustable Rate Mortgage Trust, Series 2005-3 8A32 (b)(g) 07/25/35 Adjustable Rate Mortgage Trust, Series 2006-1 2A1 (g) 03/25/36 Adjustable Rate Mortgage Trust, Series 2006-1 3A3 (g) 03/25/36 Alm Loan Funding, Series 2012-7A A1 (e)(g) 10/19/24 Alta Wind Holdings, LLC (e) 06/30/35 American Airlines 2013-2 Class A Pass Through Trust (b)(e) 01/15/23 American Home Mortgage Assets Trust, Series 2007-4 A2 (g) 08/25/37 ARES XII CLO, Ltd., Series 2007-12A A (e)(g) 11/25/20 ARES XXVI CLO, Ltd., Series 2013-1A E (e)(g) 04/15/25 Asset Backed Funding Certificates, Series 2007-NC1 M2 (e)(g) 05/25/37 Asset Backed Funding Certificates, Series 2007-WMC1 A2B (g) 06/25/37 Astoria Depositor Corp. (e) 05/01/21 Avalon IV Capital, Ltd., Series 2012-1A C (b)(e)(g) 04/17/23 AWAS Aviation Capital, Ltd. (e) 10/17/16 Axis Equipment Finance Receivables, LLC, Series 2012-1I D (b)(h) 11/20/15 Axis Equipment Finance Receivables, LLC, Series 2012-1I E1 (b)(h) 04/20/16 Axis Equipment Finance Receivables, LLC, Series 2012-1I E2 (b)(h) 03/20/17 Banc of America Alternative Loan Trust, Series 2005-2 4A1 03/25/20 Banc of America Alternative Loan Trust, Series 2005-8 2CB1 09/25/35 Banc of America Funding Corp., Series 2006-E 2A1 (g) 06/20/36 Banc of America Funding Corp., Series 2006-F 1A1 (g) 07/20/36 Banc of America Funding Corp., Series 2006-G 2A3 (b)(g) 07/20/36 Banc of America Funding Corp., Series 2006-H 6A1 (g) 10/20/36 Banc of America Funding Corp., Series 2007-E 4A1 (g) 07/20/47 Banc of America Funding Trust, Series 2006-3 5A3 03/25/36 Bayview Commercial Asset Trust, Series 2004-3 A1 (e)(g) 01/25/35 Bayview Commercial Asset Trust, Series 2008-4 A3 (e)(g) 07/25/38 Bayview Commercial Mortgage Pass-Through Trust, Series 2006-SP1 M1 (b)(e)(g) 04/25/36 Bayview Financial Mortgage Pass-Through Trust, Series 2005-D AF3 (b)(g) 12/28/35 BCAP, LLC, Series 2013-RR2 6A1 (e)(g) 06/26/37 Beacon Container Finance, LLC, Series 2012-1A A (b)(e) 09/20/27 Bear Stearns Adjustable Rate Mortgage Trust, Series 2005-2 A1 (g) 03/25/35 Bear Stearns Adjustable Rate Mortgage Trust, Series 2007-5 1A1 (g) 08/25/47 Bear Stearns ALT-A Trust, Series 2005-4 1A1 (g) 04/25/35 Bear Stearns Alt-A Trust, Series 2005-8 11A1 (g) 10/25/35 Bear Stearns Alt-A Trust, Series 2006-1 22A1 (g) 02/25/36 Bear Stearns Alt-A Trust, Series 2006-2 21A1 (g) 03/25/36 Bear Stearns Alt-A Trust, Series 2006-2 23A1 (g) 03/25/36 Bear Stearns Alt-A Trust, Series 2006-3 1A1 (g) 05/25/36 Bear Stearns Alt-A Trust, Series 2006-4 11A1 (g) 08/25/36 Bear Stearns Asset Backed Securities Trust, Series 2005-TC2 A3 (b)(g) 08/25/35 Bear Stearns Asset Backed Securities Trust, Series 2006-AC2 21A3 03/25/36 Bear Stearns Commercial Mortgage Securities Trust, Series 2005-T20 A4A (g) 10/12/42 BNC Mortgage Loan Trust, Series 2007-1 A2 (b)(g) 03/25/37 BNC Mortgage Loan Trust, Series 2007-3 A3 (g) 07/25/37 BNC Mortgage Loan Trust, Series 2007-4 A3A (g) 11/25/37 Brazos Higher Education Authority, Series 2010-1 A2 (g) 02/25/35 Centex Home Equity Loan Trust, Series 2005-C AF6 (f) 06/25/35 Centex Home Equity Loan Trust, Series 2006-A AV4 (g) 06/25/36 Chase Mortgage Finance Trust, Series 2007-A1 8A1 (g) 02/25/37 ChaseFlex Trust, Series 2007-1 2A9 02/25/37 CIFC Funding Ltd., Series 2012-2A A1L (b)(e)(g) 12/05/24 CIT Education Loan Trust, Series 2007-1 A (e)(g) 03/25/42 Citicorp Residential Mortgage Securities, Inc., Series 2006-2 A5 (f) 09/25/36 Citicorp Residential Mortgage Securities, Inc., Series 2007-1 A5 (f) 03/25/37 Citigroup Mortgage Loan Trust, Inc., Series 2006-WF1 A2D (f) 03/25/36 Citigroup Mortgage Loan Trust, Inc., Series 2007-AR8 2A1A (g) 07/25/37 Citigroup Mortgage Loan Trust, Inc., Series 2007-WFH4 A2B (g) 07/25/37 Citigroup Mortgage Loan Trust, Inc., Series 2007-WFH4 A2C (g) 07/25/37 CitiMortgage Alternative Loan Trust, Series 2006-A7 1A12 12/25/36 CitiMortgage Alternative Loan Trust, Series 2007-A4 1A6 04/25/37 ColumbusNova CLO IV, Ltd., Series 2007-2A D (e)(g) 10/15/21 Conseco Finance Home Equity Loan Trust, Series 2002-C BF1 (g) 06/15/32 Conseco Finance Securitizations Corp., Series 2001-4 A4 (b) 08/01/32 Continental Airlines Pass Through Trust, Series 2007-1 B (b) 04/19/22 Continental Airlines Pass Through Trust, Series 2009-1 (b) 07/08/16 Coso Geothermal Power Holdings LLC (e) 07/15/26 Countrywide Alternative Loan Trust, Series 2004-J10 4CB1 10/25/34 Countrywide Alternative Loan Trust, Series 2005-50CB 1A1 11/25/35 Countrywide Alternative Loan Trust, Series 2005-73CB 1A8 01/25/36 Countrywide Alternative Loan Trust, Series 2005-J10 1A16 10/25/35 Countrywide Alternative Loan Trust, Series 2005-J12 2A1 (g) 08/25/35 Countrywide Alternative Loan Trust, Series 2006-36T2 1A1 (g) 12/25/36 Countrywide Alternative Loan Trust, Series 2006-7CB 3A1 05/25/21 Countrywide Alternative Loan Trust, Series 2007-16CB 4A7 08/25/37 Countrywide Alternative Loan Trust, Series 2007-19 1A34 08/25/37 Countrywide Asset-Backed Certificates, Series 2004-7 MV3 (b)(g) 12/25/34 Countrywide Asset-Backed Certificates, Series 2007-13 2A1 (g) 10/25/47 Countrywide Home Loan Mortgage Pass Through Trust, Series 2004-HYB5 3A1 (g) 04/20/35 Countrywide Home Loan Mortgage Pass Through Trust, Series 2007-HY3 4A1 (g) 06/25/47 Countrywide Home Loan Mortgage Pass Through Trust, Series 2007-HY5 1A1 (g) 09/25/47 Credit Suisse First Boston Mortgage Securities Corp., Series 2003-AR24 2A4 (g) 10/25/33 Credit Suisse First Boston Mortgage Securities Corp., Series 2005-11 8A9 12/25/35 Credit Suisse First Boston Mortgage Securities Corp., Series 2005-6 8A1 (b) 07/25/20 Credit Suisse Mortgage Capital Certificates, Series 2006-8 3A1 10/25/21 Credit-Based Asset Servicing and Securitization, LLC, Series 2006-CB7 A5 (g) 10/25/36 Credit-Based Asset Servicing and Securitization, LLC, Series 2006-CB8 A2B (g) 10/25/36 Credit-Based Asset Servicing and Securitization, LLC, Series 2006-CB9 A2 (g) 11/25/36 Credit-Based Asset Servicing and Securitization, LLC, Series 2006-CB9 A3 (g) 11/25/36 Credit-Based Asset Servicing and Securitization, LLC, Series 2006-CB9 A4 (g) 11/25/36 Credit-Based Asset Servicing and Securitization, LLC, Series 2007-CB2 A2B (f) 02/25/37 Credit-Based Asset Servicing and Securitization, LLC, Series 2007-CB2 A2E (b)(f) 02/25/37 Credit-Based Asset Servicing and Securitization, LLC, Series 2007-CB5 A3 (g) 04/25/37 Cronos Containers Program, Ltd., Series 2012-1A A (e) 05/18/27 Cronos Containers Program, Ltd., Series 2012-2A A (e) 09/18/27 CSAB Mortgage Backed Trust, Series 2007-1 1A1A (g) 05/25/37 CSMC Trust, Series 2013-3R 5A1 (e)(g) 10/27/36 DBRR Trust, Series 2011-LC2 A4A (b)(e)(g) 07/12/44 Delta Air Lines Pass Through Trust, Series 2002-1 G-1 (b) 01/02/23 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust, Series 2007-AR1 A4 (g) 01/25/47 Deutsche Alt-B Securities, Inc. Mortgage Loan Trust, Series 2006-AB2 A5B (f) 06/25/36 Dryden XXII Senior Loan Fund, Series 2013-30A C (e)(g) 11/15/25 Dryden XXVI Senior Loan Fund, Series 2013-26A C (e)(g) 07/15/25 Equifirst Loan Securitization Trust, Series 2007-1 A2B (g) 04/25/37 Equity One Mortgage Pass-Through Trust, Series 2002-4 M1 (g) 02/25/33 First Franklin Mortgage Loan Trust, Series 2006-FF13 A2D (g) 10/25/36 First Franklin Mortgage Loan Trust, Series 2006-FF18 A2B (g) 12/25/37 First Franklin Mortgage Loan Trust, Series 2007-FF1 A2C (g) 01/25/38 First Horizon Alternative Mortgage Securities Trust, Series 2005-AA3 2A1 (g) 05/25/35 First Horizon Alternative Mortgage Securities Trust, Series 2006-FA8 1A1 02/25/37 First Horizon Alternative Mortgage Securities Trust, Series 2006-FA8 1A8 (g) 02/25/37 First NLC Trust, Series 2005-4 A4 (g) 02/25/36 FNMA, Series 2012-M15, Class A (b)(g) 10/25/22 FPL Energy National Wind Portfolio, LLC (e) 03/25/19 GCO Education Loan Funding Trust, Series 2006-2AR A1RN (b)(e)(g) 08/27/46 GE Business Loan Trust, Series 2003-2A A (e)(g) 11/15/31 GE Business Loan Trust, Series 2004-1 A (b)(e)(g) 05/15/32 GE Business Loan Trust, Series 2005-1A A3 (b)(e)(g) 06/15/33 GE Business Loan Trust, Series 2005-2A A (b)(e)(g) 11/15/33 GE Business Loan Trust, Series 2005-2A B (b)(e)(g) 11/15/33 Goal Capital Funding Trust, Series 2006-1 A3 (b)(g) 11/25/26 Green Tree Financial Corp., Series 1997-1 A6 (b) 03/15/28 Green Tree, Series 2008-MH1 A2 (b)(e)(g) 04/25/38 Green Tree, Series 2008-MH1 A3 (b)(e)(g) 04/25/38 GreenPoint Mortgage Funding Trust, Series 2006-AR8 1A2A (g) 01/25/47 GS Mortgage Securities Trust, Series 2011-GC5 A4 (b) 08/10/44 GSAA Home Equity Trust, Series 2005-12 AF3 (g) 09/25/35 GSAA Home Equity Trust, Series 2006-20 1A1 (g) 12/25/46 GSAA Home Equity Trust, Series 2007-5 2A3A (g) 04/25/47 GSAA Trust, Series 2007-3 1A1B (g) 03/25/47 GSR Mortgage Loan Trust, Series 2004-14 3A2 (g) 12/25/34 GSR Mortgage Loan Trust, Series 2004-9 5A7 (g) 08/25/34 GSR Mortgage Loan Trust, Series 2005-AR5 1A1 (g) 10/25/35 GSR Mortgage Loan Trust, Series 2005-AR6 2A1 (g) 09/25/35 Halcyon Loan Advisors Funding, Ltd., Series 2012-2A C (e)(g) 12/20/24 HarborView Mortgage Loan Trust, Series 2004-8 2A4A (b)(g) 11/19/34 Hewett's Island Clo V, Ltd., Series 2006-5A D (e)(g) 12/05/18 HomeBanc Mortgage Trust, Series 2004-1 2A (g) 08/25/29 HSBC Home Equity Loan Trust, Series 2006-3 A4 (g) 03/20/36 HSBC Home Equity Loan Trust, Series 2006-4 A3V (g) 03/20/36 HSBC Home Equity Loan Trust, Series 2007-3 APT (b)(g) 11/20/36 HSI Asset Loan Obligation Trust, Series 2007-AR2 2A1 (g) 09/25/37 Indiantown Cogeneration LP, Series A-10 (b) 12/15/20 Indymac INDA Mortgage Loan Trust, Series 2007-AR7 1A1 (g) 11/25/37 Indymac Index Mortgage Loan Trust, Series 2004-AR12 A1 (g) 12/25/34 Indymac Index Mortgage Loan Trust, Series 2004-AR7 A2 (g) 09/25/34 Indymac Index Mortgage Loan Trust, Series 2005-AR5 1A1 (g) 05/25/35 Indymac Index Mortgage Loan Trust, Series 2006-AR19 1A2 (b)(g) 08/25/36 Indymac Index Mortgage Loan Trust, Series 2006-AR25 3A1 (g) 09/25/36 Indymac Index Mortgage Loan Trust, Series 2006-AR29 A1 (g) 11/25/36 Indymac Index Mortgage Loan Trust, Series 2006-AR33 3A1 (g) 01/25/37 Indymac Index Mortgage Loan Trust, Series 2006-AR41 A3 (g) 02/25/37 Indymac Index Mortgage Loan Trust, Series 2006-AR7 1A1 (g) 05/25/36 Indymac Index Mortgage Loan Trust, Series 2006-AR7 3A1 (g) 05/25/36 Indymac Index Mortgage Loan Trust, Series 2006-AR7 4A1 (g) 05/25/36 Indymac Index Mortgage Loan Trust, Series 2006-R1 A3 (g) 12/25/35 Indymac Index Mortgage Loan Trust, Series 2007-AR7 2A1 (g) 06/25/37 Indymac Index Mortgage Loan Trust, Series 2007-FLX2 A1C (g) 04/25/37 Indymac Manufactured Housing Contract, Series 1998-2 A4 (b)(g) 08/25/29 ING Investment Management Co., Series 2012-4A A1 (e)(g) 10/15/23 ING Investment Management Co., Series 2013-3A B (e)(g)(h) 01/18/26 JetBlue Airways Pass Through Trust, Series 2004-2 G1 (g) 08/15/16 JetBlue Airways Pass Through Trust, Series 2004-2 G-2 (g) 11/15/16 JP Morgan Alternative Loan Trust, Series 2006-A2 3A1 (g) 05/25/36 JP Morgan Mortgage Acquisition Trust, Series 2006-WMC3 A4 (g) 08/25/36 JP Morgan Mortgage Acquisition Trust, Series 2007-CH3 A4 (b)(g) 03/25/37 JP Morgan Mortgage Acquisition Trust, Series 2007-CH4 A5 (g) 05/25/37 JP Morgan Mortgage Acquisition Trust, Series 2007-HE1 AF2 (f) 03/25/47 JP Morgan Mortgage Acquisition Trust, Series 2007-HE1 AF6 (f) 03/25/47 JP Morgan Mortgage Acquisition Trust, Series 2007-HE1 AV4 (g) 03/25/47 JP Morgan Mortgage Trust, Series 2005-A5 TA1 (g) 08/25/35 JP Morgan Mortgage Trust, Series 2005-S2 2A9 09/25/35 JP Morgan Mortgage Trust, Series 2006-A3 2A1 (g) 05/25/36 JP Morgan Mortgage Trust, Series 2006-S2 2A2 06/25/21 JP Morgan Mortgage Trust, Series 2007-A1 5A2 (b)(g) 07/25/35 JP Morgan Mortgage Trust, Series 2007-A2 4A1M (g) 04/25/37 KKR Financial CLO Corp., Series 2005-1A B (e)(g) 04/26/17 LCM XIV LP, Series 14A D (e)(g) 07/15/25 Lehman ABS Manufactured Housing Contract Trust, Series 2001-B A6 (b)(g) 04/15/40 Lehman Mortgage Trust, Series 2006-1 3A3 02/25/36 Lehman XS Trust, Series 2005-6 1A1 (g) 11/25/35 Lehman XS Trust, Series 2006-10N 1A3A (g) 07/25/46 Lehman XS Trust, Series 2006-13 1A2 (g) 09/25/36 Lehman XS Trust, Series 2006-14N 3A2 (g) 08/25/36 Lehman XS Trust, Series 2006-19 A2 (g) 12/25/36 Lehman XS Trust, Series 2006-9 A1B (g) 05/25/46 Mastr Adjustable Rate Mortgages Trust, Series 2007-R5 A1 (e)(g) 11/25/35 Mastr Asset Backed Securities Trust, Series 2006-AM2 A4 (e)(g) 06/25/36 Mastr Asset Backed Securities Trust, Series 2007-HE1 A3 (g) 05/25/37 Mastr Seasoned Securitization Trust, Series 2004-1 4A1 (b)(g) 10/25/32 Merrill Lynch First Franklin Mortgage Loan Trust, Series 2007-1 A2C (g) 04/25/37 Merrill Lynch First Franklin Mortgage Loan Trust, Series 2007-1 A2D (g) 04/25/37 Merrill Lynch First Franklin Mortgage Loan Trust, Series 2007-3 A2B (g) 06/25/37 Merrill Lynch First Franklin Mortgage Loan Trust, Series 2007-3 A2C (g) 06/25/37 Merrill Lynch First Franklin Mortgage Loan Trust, Series 2007-3 A2D (g) 06/25/37 Merrill Lynch First Franklin Mortgage Loan Trust, Series 2007-4 2A4 (g) 07/25/37 Mid-State Capital Corp. Trust, Series 2006-1A (e) 10/15/40 Mirant Mid Atlantic Pass Through Trust, Series B 06/30/17 Mirant Mid Atlantic Pass Through Trust, Series C 12/30/28 Morgan Stanley ABS Capital I Inc. Trust, Series 2004-NC7 M2 (b)(g) 07/25/34 Morgan Stanley ABS Capital I, Inc. Trust, Series 2007-HE1 A2C (g) 11/25/36 Morgan Stanley Capital I Trust, Series 2005-T19 A4A 06/12/47 Morgan Stanley Capital I Trust, Series 2006-T21 A4 (b)(g) 10/12/52 Morgan Stanley Capital I Trust, Series 2007-T27 A4 (b)(g) 06/11/42 Morgan Stanley Capital I Trust, Series 2011-C3 A4 (b) 07/15/49 Morgan Stanley Capital I, Inc. Trust, Series 2006-NC2 A2D (g) 02/25/36 Morgan Stanley Mortgage Loan Trust, Series 2006-11 1A3 (f) 08/25/36 Morgan Stanley Mortgage Loan Trust, Series 2006-7 5A2 (g) 06/25/36 Morgan Stanley Mortgage Loan Trust, Series 2007-13 6A1 10/25/37 Morgan Stanley Mortgage Loan Trust, Series 2007-7AX 2A1 (g) 04/25/37 Morgan Stanley Reremic Trust, Series 2013-R3 12A (e)(g) 01/26/47 Nationstar Home Equity Loan Trust, Series 2006-B AV4 (g) 09/25/36 Nelnet Student Loan Trust, Series 2012-5A A (e)(g) 10/27/36 Nomura Asset Acceptance Corp. Alternative Loan Trust, Series 2007-1 1A1A (f) 03/25/47 Nomura Home Equity Loan, Inc. Home Equity Loan Trust, Series 2005-HE1 M3 (g) 09/25/35 NovaStar Mortgage Funding Trust, Series 2006-2 A2C (g) 06/25/36 Oakwood Mortgage Investors, Inc., Series 1999-B A4 12/15/26 Opteum Mortgage Acceptance Corp. Asset Backed Pass-Through Certificates, Series 2005-5 2A1B (g) 12/25/35 Origen Manufactured Housing Contract Trust, Series 2004-A M2 (b)(g) 01/15/35 Ownit Mortgage Loan Trust, Series 2006-6 A2C (g) 09/25/37 Popular ABS Mortgage Pass-Through Trust, Series 2007-A A3 (g) 06/25/47 Prudential Holdings, LLC (e) 12/18/23 Residential Accredit Loans, Inc., Series 2005-QO3 A1 (g) 10/25/45 Residential Accredit Loans, Inc., Series 2005-QO5 A1 (b)(g) 01/25/46 Residential Accredit Loans, Inc., Series 2006-QS10 A1 08/25/36 Residential Accredit Loans, Inc., Series 2006-QS17 A4 12/25/36 Residential Accredit Loans, Inc., Series 2007-QS1 1A1 01/25/37 Residential Accredit Loans, Inc., Series 2007-QS5 A1 03/25/37 Residential Accredit Loans, Inc., Series 2007-QS8 A6 06/25/37 Residential Asset Mortgage Products, Inc., Series 2004-RZ1 AI7 (b)(g) 01/25/33 Residential Asset Mortgage Products, Inc., Series 2004-SL3 A4 12/25/31 Residential Asset Securitization Trust, Series 2006-A10 A5 09/25/36 Residential Asset Securitization Trust, Series 2007-A5 1A2 (g) 05/25/37 Ruby Pipeline, LLC (b)(e) 04/01/22 Saxon Asset Securities Trust, Series 2005-4 A1B (g) 11/25/37 Saxon Asset Securities Trust, Series 2006-3 A3 (g) 10/25/46 Saxon Asset Securities Trust, Series 2007-1 A2C (g) 01/25/47 Securitized Asset Backed Receivables, LLC Trust, Series 2007-BR5 A2C (g) 05/25/37 Securitized Asset Backed Receivables, LLC Trust, Series 2007-NC1 A2B (g) 12/25/36 Securitized Asset Backed Receivables, LLC Trust, Series 2007-NC2 A2B (g) 01/25/37 SLC Student Loan Trust, Series 2004-1 B (g) 08/15/31 SLC Student Loan Trust, Series 2005-2 B (g) 03/15/40 SLC Student Loan Trust, Series 2006-1 B (g) 03/15/39 SLC Student Loan Trust, Series 2006-2 A5 (g) 09/15/26 SLM Student Loan Trust, Series 2004-2 B (g) 07/25/39 SLM Student Loan Trust, Series 2004-8 B (b)(g) 01/25/40 SLM Student Loan Trust, Series 2005-4 B (g) 07/25/40 SLM Student Loan Trust, Series 2005-9 B (g) 01/25/41 SLM Student Loan Trust, Series 2006-2 A6 (g) 01/25/41 SLM Student Loan Trust, Series 2006-8 A6 (g) 01/25/41 SLM Student Loan Trust, Series 2007-6 B (b)(g) 04/27/43 SLM Student Loan Trust, Series 2008-2 B (b)(g) 01/25/29 SLM Student Loan Trust, Series 2008-3 B (b)(g) 04/25/29 SLM Student Loan Trust, Series 2008-4 A4 (g) 07/25/22 SLM Student Loan Trust, Series 2008-4 B (b)(g) 04/25/29 SLM Student Loan Trust, Series 2008-5 B (b)(g) 07/25/29 SLM Student Loan Trust, Series 2008-6 B (b)(g) 07/25/29 SLM Student Loan Trust, Series 2008-7 B (b)(g) 07/25/29 SLM Student Loan Trust, Series 2008-8 B (b)(g) 10/25/29 SLM Student Loan Trust, Series 2008-9 B (b)(g) 10/25/29 Sound Point CLO, Ltd., Series 2012-1A C (b)(e)(g) 10/20/23 Soundview Home Loan Trust, Series 2006-EQ2 A4 (g) 01/25/37 Soundview Home Loan Trust, Series 2007-NS1 A4 (g) 01/25/37 Soundview Home Loan Trust, Series 2007-OPT2 2A4 (g) 07/25/37 Spirit Master Funding, LLC, Series 2005-1 A1 (b)(e) 07/20/23 Structured Adjustable Rate Mortgage Loan Trust, Series 2006-1 7A3 (g) 02/25/36 Structured Adjustable Rate Mortgage Loan Trust, Series 2006-1 7A4 (g) 02/25/36 Structured Adjustable Rate Mortgage Loan Trust, Series 2007-3 3A1 (g) 04/25/47 Structured Asset Mortgage Investments II Trust, Series 2007-AR6 A1 (g) 08/25/47 Structured Asset Securities Corp. Mortgage Loan Trust, Series 2005-4XS 2A1A (b)(g) 03/25/35 Structured Asset Securities Corp. Mortgage Pass-Through Certificates, Series 2003-26A 3A5 (b)(g) 09/25/33 Structured Receivables Finance, LLC, Series 2010-A B (e)(h) 01/16/46 Structured Receivables Finance, LLC, Series 2010-B B (e)(h) 08/15/36 Symphony CLO IX, LP, Series 2012-9A C (b)(e)(g) 04/16/22 Symphony CLO, Ltd., Series 2013-12A C (e)(g) 10/15/25 TAL Advantage I, LLC, Series 2006-1A (b)(e)(g) 04/20/21 TAL Advantage I, LLC, Series 2011-1A A (e) 01/20/26 Textainer Marine Containers, Ltd., Series 2005-1A A (b)(e)(g) 05/15/20 Trinity Rail Leasing LP, Series 2006-1A A1 (b)(e) 05/14/36 Trip Rail Master Funding, LLC, Series 2011-1A A1A (b)(e) 07/15/41 Triton Container Finance, LLC, Series 2007-1A (b)(e)(g) 02/26/19 Triton Container Finance, LLC, Series 2012-1A A (e) 05/14/27 UAL Pass Through Trust, Series 2009-1 11/01/16 US Airways Pass Through Trust, Series 2012-2A 06/03/25 Wachovia Bank Commercial Mortgage Trust, Series 2005-C20 A7 (b)(g) 07/15/42 WaMu Mortgage Pass Through Certificates, Series 2002-AR18 A (b)(g) 01/25/33 WaMu Mortgage Pass Through Certificates, Series 2005-AR17 A1A1 (g) 12/25/45 WaMu Mortgage Pass Through Certificates, Series 2005-AR7 A2 (g) 08/25/35 WaMu Mortgage Pass Through Certificates, Series 2006-AR12 2A3 (g) 10/25/36 WaMu Mortgage Pass Through Certificates, Series 2006-AR16 1A1 (g) 12/25/36 WaMu Mortgage Pass Through Certificates, Series 2007-HY3 4A1 (g) 03/25/37 WaMu Mortgage Pass Through Certificates, Series 2007-OA1 A1A (g) 02/25/47 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-3 2A3 (g) 05/25/35 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-4 CB13 (g) 06/25/35 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-1 4CB 02/25/36 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-7 A1A (f) 09/25/36 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-AR7 A1A (g) 09/25/46 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-OA2 2A (g) 01/25/47 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-OA3 2A (g) 02/25/47 Wells Fargo Alternative Loan Trust, Series 2005-2 A4 (b)(g) 10/25/35 Wells Fargo Home Equity Asset-Backed Securities Trust, Series 2006-3 A2 (g) 01/25/37 WF-RBS Commercial Mortgage Trust, Series 2011-C5 A4 (b) 11/15/44 Yandex NV (b)(e) 12/15/18 Total Asset Backed Obligations (Cost $242,609,751) Corporate Convertible Bonds - 20.3% Consumer Discretionary - 2.5% Callaway Golf Co. (b) 08/15/19 DR Horton, Inc. (b) 05/15/14 Equinix, Inc. (b) 10/15/14 Exide Technologies (b)(g)(h)(i) 09/18/13 Hawaiian Holdings, Inc. (b) 03/15/16 Home Inns & Hotels Management, Inc. (b) 12/15/15 Iconix Brand Group, Inc. (b) 06/01/16 JAKKS Pacific, Inc. (b)(e) 08/01/18 JetBlue Airways Corp., Series A-C (b) 10/15/39 KB Home (b) 02/01/19 Lennar Corp. (b)(e) 12/15/20 Live Nation Entertainment, Inc. 07/15/27 M/I Homes, Inc. (b) 09/15/17 Meritage Homes Corp. (b) 09/15/32 Meritor, Inc. (b)(e) 03/01/26 Navistar International Corp. (b) 10/15/14 Regis Corp. (b) 07/15/14 Standard Pacific Corp. (b) 08/01/32 Steinhoff Finance Holding GmbH (e) 05/26/17 Tesla Motors, Inc. (b) 06/01/18 The Ryland Group, Inc. (b) 05/15/18 Titan Machinery, Inc. (b) 05/01/19 Wabash National Corp. (b) 05/01/18 WESCO International, Inc. (b) 09/15/29 XM Satellite Radio, Inc. (b)(e) 12/01/14 Consumer Staples - 2.1% Albany Molecular Research, Inc. (b)(e) 11/15/18 Array BioPharma, Inc. (b) 06/01/20 Ascent Capital Group, Inc. (b) 07/15/20 Cardtronics, Inc. (b)(e) 12/01/20 Chiquita Brands International, Inc. (b) 08/15/16 Ctrip.com International, Ltd. (b)(e) 10/15/18 Endologix, Inc. (b) 12/15/18 Healthways, Inc. (b)(e) 07/01/18 Orexigen Therapeutics, Inc. (b)(e) 12/01/20 Protalix BioTherapeutics, Inc. (b)(e) 09/15/18 ServiceSource International, Inc. (b)(e) 08/01/18 Spectrum Pharmaceuticals, Inc. (b)(e) 12/15/18 United Rentals, Inc. (b) 11/15/15 Energy - 1.2% Alon USA Energy, Inc. (b)(e) 09/15/18 BPZ Resources, Inc. (b) 10/01/17 Chesapeake Energy Corp. 05/15/37 Clean Energy Fuels Corp. (b)(e) 10/01/18 Cobalt International Energy, Inc. (b) 12/01/19 Energy XXI Bermuda, Ltd. (b)(e) 12/15/18 Goodrich Petroleum Corp. (b) 10/01/32 Green Plains Renewable Energy, Inc. (b) 11/01/15 Green Plains Renewable Energy, Inc. (b)(e) 10/01/18 Helix Energy Solutions Group, Inc. (b) 03/15/32 Newpark Resources, Inc. (b) 10/01/17 Peabody Energy Corp. 12/15/41 Pengrowth Energy Corp. 03/31/17 SEACOR Holdings, Inc. (b) 12/15/27 SolarCity Corp. (b) 11/01/18 Vantage Drilling Co. (b)(e) 07/15/43 Western Refining, Inc. (b) 06/15/14 Financial - 2.2% American Equity Investment Life Holding Co. (b)(e) 12/06/29 American Residential Properties OP LP (b)(e) 11/15/18 Amtrust Financial Services, Inc. (b) 12/15/21 CBIZ, Inc. (b)(e) 10/01/15 DFC Global Corp. (b) 04/15/17 Encore Capital Group, Inc. (b) 11/27/17 Encore Capital Group, Inc. (b)(e) 07/01/20 Forest City Enterprises Inc (b) 08/15/18 Forest City Enterprises, Inc. (b)(e) 08/15/20 Forestar Group, Inc. (b) 03/01/20 FXCM, Inc. (b)(e) 06/15/18 Gain Capital Holdings, Inc. (b)(e) 12/01/18 Jefferies Group LLC (b) 11/01/29 Leucadia National Corp. 04/15/14 Meadowbrook Insurance Group, Inc. (b)(e) 03/15/20 MGIC Investment Corp. (b)(e) 04/01/63 Portfolio Recovery Associates, Inc. (b)(e) 08/01/20 Radian Group, Inc. (b) 03/01/19 Walter Investment Management Corp. (b) 11/01/19 Healthcare - 1.9% Accuray, Inc. (b) 08/01/16 Allscripts Healthcare Solutions, Inc. (b)(e) 07/01/20 BioMarin Pharmaceutical, Inc. (b) 10/15/18 Cubist Pharmaceuticals, Inc. (b) 11/01/17 Exelixis, Inc. (b) 08/15/19 Illumina, Inc. (b)(e) 03/15/16 Incyte Corp., Ltd. (b) 10/01/15 Incyte Corp., Ltd. (b)(e) 11/15/20 Insulet Corp. (b) 06/15/16 Molina Healthcare, Inc. (b) 10/01/14 Mylan, Inc. (b) 09/15/15 Omnicare, Inc. (b) 12/15/25 The Medicines Co. (b) 06/01/17 Theravance, Inc. (b) 01/15/23 Vivus, Inc. (b)(e) 05/01/20 Volcano Corp. (b) 09/01/15 Volcano Corp. (b) 12/01/17 Wright Medical Group, Inc. (b) 08/15/17 Industrial - 3.1% AAR Corp., Series B (b) 03/01/16 Aecon Group, Inc. 12/31/18 Aegean Marine Petroleum Network, Inc. (b) 11/01/18 AirTran Holdings, Inc. (b) 11/01/16 Altra Holdings, Inc. (b) 03/01/31 Bristow Group, Inc. (b) 06/15/38 Cemex SAB de CV (b) 03/15/18 Covanta Holding Corp. (b) 06/01/14 EnerSys, Inc. (b)(f) 06/01/38 Genco Shipping & Trading, Ltd. (b) 08/15/15 General Cable Corp. (b)(f) 11/15/29 Griffon Corp. (b)(e) 01/15/17 InvenSense, Inc. (b)(e) 11/01/18 Kaman Corp. (b)(e) 11/15/17 Layne Christensen Co. (b)(e) 11/15/18 PHH Corp. (b) 06/15/17 RTI International Metals, Inc. (b) 10/15/19 TTM Technologies, Inc. (b) 12/15/20 Vishay Intertechnology, Inc. (b)(e) 06/01/42 Information Technology - 3.8% Bottomline Technologies (de), Inc. (b) 12/01/17 CACI International, Inc. (b) 05/01/14 CACI International, Inc. (b)(e) 05/01/14 Cadence Design Systems, Inc. (b) 06/01/15 Ciena Corp. (b)(e) 03/15/15 Ciena Corp. (b)(e) 12/15/20 Concur Technologies, Inc. (b)(e) 04/15/15 Cornerstone OnDemand, Inc. (b)(e) 07/01/18 GT Advanced Technologies, Inc. (b) 10/01/17 GT Advanced Technologies, Inc. (b) 12/15/20 Medidata Solutions, Inc. (b)(e) 08/01/18 Mentor Graphics Corp. (b) 04/01/31 Microchip Technology, Inc. (b) 12/15/37 Novellus Systems, Inc. (b) 05/15/41 ON Semiconductor Corp., Series B (b) 12/15/26 Photronics, Inc. (b) 10/01/14 Photronics, Inc. (b) 04/01/16 Proofpoint, Inc. (b)(e) 12/15/18 Quantum Corp. (b) 11/15/17 Radisys Corp. (b)(h) 02/15/15 Rambus, Inc. (b)(e) 08/15/18 Rudolph Technologies, Inc. (b)(e) 07/15/16 SanDisk Corp. (b) 08/15/17 ServiceNow, Inc. (b)(e)(j) - 11/01/18 Spansion, LLC (b)(e) 09/01/20 SunEdison, Inc. (b)(e) 01/01/21 Take-Two Interactive Software, Inc. (b) 12/01/16 Take-Two Interactive Software, Inc. (b) 07/01/18 VeriSign, Inc. (b) 08/15/37 Materials - 0.9% B2Gold Corp. (b)(e) 10/01/18 Horsehead Holding Corp. (b) 07/01/17 Silver Standard Resources, Inc. (b)(e) 02/01/33 Steel Dynamics, Inc. (b) 06/15/14 Sterlite Industries India, Ltd. (b) 10/30/14 Stillwater Mining Co. (b) 10/15/32 Telecommunication Services - 2.5% Alaska Communications Systems Group, Inc. (b)(e) 05/01/18 Alcatel-Lucent/France, Series ALU (e) 07/01/18 Blucora, Inc. (b)(e) 04/01/19 Comtech Telecommunications Corp. (b) 05/01/29 Dealertrack Technologies, Inc. (b) 03/15/17 Infinera Corp. (b)(e) 06/01/18 InterDigital, Inc. (b) 03/15/16 Move, Inc. (b)(e) 09/01/18 Qihoo 360 Technology Co., Ltd. (b)(e) 09/15/18 SINA Corp. (b)(e) 12/01/18 SouFun Holdings, Ltd. (b)(e) 12/15/18 Trulia, Inc. (b)(e) 12/15/20 Web.com Group, Inc. (b) 08/15/18 WebMD Health Corp. (b) 03/31/16 WebMD Health Corp. (b) 01/31/18 WebMD Health Corp. (b)(e) 12/01/20 Total Corporate Convertible Bonds (Cost $548,095,318) Corporate Non-Convertible Bonds - 2.5% Consumer Discretionary - 0.1% Jarden Corp. 05/01/17 Consumer Staples - 0.1% Monitronics International, Inc. (b) 04/01/20 North Shore Long Island Jewish Health Care, Inc. 11/01/43 NYU Hospitals Center (b) 07/01/43 Energy - 0.2% Arch Coal, Inc. 06/15/19 CenterPoint Energy Resources Corp. 05/01/16 Energy Transfer Partners LP (b)(g) 11/01/66 Newfield Exploration Co. 07/01/24 Petrobras Global Finance BV (b)(g) 05/20/16 Plains Exploration & Production Co. (b) 02/15/23 The Williams Cos., Inc. 09/01/21 Financial - 1.7% Abbey National Treasury Services PLC (b)(e) 11/10/14 Bank of America Corp. (b) 10/14/16 Bank of America Corp., MTN (b) 05/15/14 Bank of America Corp., MTN, Series L 05/01/18 Bank of America NA BKNT 03/15/17 Bank of America NA BKNT (b) 06/15/17 Bank of America NA BKNT (g) 06/15/17 Chase Capital III, Series C (b)(g) 03/01/27 Chase Capital VI (g) 08/01/28 CIT Group, Inc. (b)(e) 04/01/18 Citigroup, Inc. 08/02/16 Citigroup, Inc. 05/15/18 Citigroup, Inc. (b)(g) 08/25/36 Citigroup, Inc. (b)(g) 11/05/14 Credit Suisse New York 02/15/18 Discover Financial Services 11/21/22 Duke Realty LP REIT 02/15/15 Farmers Exchange Capital II (b)(e)(g) 11/01/53 Ford Motor Credit Co., LLC 04/15/15 Ford Motor Credit Co., LLC (b) 05/09/16 Ford Motor Credit Co., LLC (g) 05/09/16 General Electric Capital Corp., MTN 10/20/16 General Electric Capital Corp., MTN 05/01/18 General Electric Capital Corp., MTN 01/09/23 General Electric Capital Corp., MTN (b)(g) 05/05/26 General Electric Capital Corp., MTN (g) 08/15/36 General Electric Capital Corp., MTN, Series A (g) 09/15/14 HBOS PLC, MTN (e) 05/21/18 HCP, Inc. 02/01/20 HCP, Inc. REIT 05/01/17 HCP, Inc., MTN REIT 09/15/16 Health Care REIT, Inc. 03/15/41 Health Care REIT, Inc. 01/15/22 Health Care REIT, Inc. (b) 01/15/21 Healthcare Realty Trust, Inc. REIT 01/17/17 Healthcare Realty Trust, Inc. REIT 01/15/21 International Lease Finance Corp. (e) 09/01/16 JPMorgan Chase & Co. 01/24/22 JPMorgan Chase Capital XIII, Series M (g) 09/30/34 JPMorgan Chase Capital XXI, Series U (g) 02/02/37 JPMorgan Chase Capital XXIII (g) 05/15/47 Lloyds Bank PLC 01/21/16 Macquarie Bank, Ltd. (e) 02/22/17 Macquarie Bank, Ltd. (e) 04/07/21 Merrill Lynch & Co., Inc., MTN (g) 05/02/17 Merrill Lynch & Co., Inc., MTN (g) 05/18/17 Merrill Lynch & Co., Inc., MTN (g) 06/06/17 Morgan Stanley 11/20/14 Morgan Stanley, MTN 05/13/14 Morgan Stanley, MTN (b)(g) 10/18/16 Nationwide Health Properties, Inc. 05/20/15 Nationwide Mutual Insurance Co. (b)(e)(g) 12/15/24 Nuveen Investments, Inc. 09/15/15 Raymond James Financial, Inc. 08/15/19 Royal Bank of Scotland Group PLC 06/10/23 SL Green Realty Corp. / SL Green Operating Partnership / Reckson Operating Partnership 08/15/18 The Bear Stearns Cos., LLC 11/15/14 The Goldman Sachs Group, Inc. 09/01/17 The Goldman Sachs Group, Inc. 04/01/18 The Goldman Sachs Group, Inc., MTN 02/15/19 The Goldman Sachs Group, Inc., MTN, Series B (g) 07/22/15 The Goldman Sachs Group, Inc., Series D (b) 06/15/20 Thornburg Mortgage, Inc. (i) 05/15/13 Wachovia Corp. (b)(g) 10/28/15 WEA Finance, LLC / WT Finance Aust Pty, Ltd. (e) 09/02/19 ZFS Finance USA Trust II (b)(e)(g) 12/15/65 Healthcare - 0.0% HCA, Inc. (b) 09/15/20 Industrial - 0.0% Sydney Airport Finance Co Pty, Ltd. (e) 02/22/21 Sydney Airport Finance Co. Pty, Ltd. (e) 03/22/23 Materials - 0.0% ArcelorMittal 02/25/22 Barrick Gold Corp. (b) 05/01/23 Telecommunication Services - 0.1% Intelsat Jackson Holdings SA 10/15/20 Windstream Corp. 09/01/18 Utilities - 0.3% FirstEnergy Corp., Series A 03/15/18 GenOn Americas Generation, LLC 05/01/31 IPALCO Enterprises, Inc. 05/01/18 Metropolitan Edison Co. (e) 03/15/23 Oncor Electric Delivery Co., LLC 09/01/18 PNM Resources, Inc. (b) 05/15/15 Public Service Co. of New Mexico 05/15/18 Sabine Pass LNG LP (e) 11/30/16 Sabine Pass LNG LP 11/30/16 Total Corporate Non-Convertible Bonds (Cost $75,114,108) Exchange Traded Notes - 0.0% iPATH S&P id-Term Futures ETN (a)(b) (Cost $948,087) Foreign Government Bonds - 0.0% Kommunalbanken AS (b)(e)(g) 08/28/14 Kommuninvest I Sverige AB (b)(e)(g) 09/12/14 Total Foreign Government Bonds (Cost $450,000) Interest Only Bonds - 0.1% Lehman ABS Manufactured Housing Contract Trust, Series 2001-B AIOC (g) 04/15/40 Residential Accredit Loans, Inc., Series 2006-QS11 AV (g) 08/25/36 Residential Accredit Loans, Inc., Series 2006-QS6 1AV (g) 06/25/36 Residential Accredit Loans, Inc., Series 2007-QS2 AV (g) 01/25/37 Residential Accredit Loans, Inc., Series 2007-QS3 AV (g) 02/25/37 Total Interest Only Bonds (Cost $2,268,996) Municipal Bonds - 0.4% California- 0.1% State of California 03/01/19 State of California 11/01/21 State of California (b) 03/01/22 State of California 03/01/36 Illinois - 0.2% City of Chicago IL 01/01/29 State of Illinois 03/01/18 State of Illinois (b) 06/01/18 State of Illinois 07/01/21 State of Illinois 06/01/23 State of Illinois (b) 06/01/33 New York - 0.0% New York City Water & Sewer System 06/15/42 North Carolina - 0.1% North Carolina State Education Assistance Authority, Series 2011-1 A3 (g) 10/25/41 Texas - 0.0% City of Houston TX 03/01/32 Total Municipal Bonds (Cost $12,984,486) Municipal Demand Notes - 0.0% Arizona- 0.0% Arizona Health Facilities Authority (g) (Cost $1,130,622) 01/01/37 Syndicated Loans - 0.0% HCA, Inc. 05/01/18 HCA, Inc. 05/01/18 Total Syndicated Loans (Cost $1,814,729) U.S. Government & Agency Obligations - 1.5% Agency - 0.0% FHLB (b)(f) 05/26/28 Discount Note - 0.1% FHLB (j) 01/29/14 FHLB (j) 02/03/14 FHLMC (b)(j) 01/13/14 FNMA, Series BB (b)(j) 01/02/14 Interest Only Bonds - 0.4% Education Loan Asset-Backed Trust I, Series 2013-1 A2 (e)(g) 04/26/32 FHLMC, Series 3262, Class KS (g) 01/15/37 FHLMC, Series 3271, Class SB (g) 02/15/37 FHLMC, Series 3404, Class AS (g) 01/15/38 FHLMC, Series 4030, Class HS (g) 04/15/42 FNMA, Series 2005-92, Class US (g) 10/25/25 FNMA, Series 2006-125, Class SM (g) 01/25/37 FNMA, Series 2006-27, Class SH (b)(g) 04/25/36 FNMA, Series 2007-52, Class LS (g) 06/25/37 FNMA, Series 2007-68, Class SC (g) 07/25/37 FNMA, Series 2007-77, Class SK (b)(g) 08/25/37 FNMA, Series 2009-115, Class SB (g) 01/25/40 FNMA, Series 2010-35, Class IA 07/25/38 GNMA, Series 2007-78, Class SG (g) 12/20/37 GNMA, Series 2008-51, Class GS (g) 06/16/38 GNMA, Series 2009-106, Class KS (b)(g) 11/20/39 GNMA, Series 2010-158, Class EI (b) 12/16/25 GNMA, Series 2010-4, Class NS (g) 01/16/40 GNMA, Series 2010-4, Class SL (g) 01/16/40 GNMA, Series 2011-146, Class EI 11/16/41 GNMA, Series 2012-7, Class PI 01/20/38 Mortgage Securities - 0.4% FHLMC Gold Pool #A96411 01/01/41 FHLMC Gold Pool #G01864 (b) 01/01/34 FHLMC Gold Pool #G05866 02/01/40 FHLMC Gold Pool #G06361 03/01/41 FHLMC Gold Pool #G13475 (b) 01/01/24 FHLMC Gold Pool #H03161 (b) 08/01/37 FHLMC Gold Pool #J13884 12/01/25 FHLMC Gold Pool #Q20178 07/01/43 FHLMC Multifamily Structured Pass Through Certificates, Series K010, Class A2 (b) 10/25/20 FHLMC Multifamily Structured Pass Through Certificates, Series K020, Class A2 (b) 05/25/22 FHLMC, Series 2433, Class SA (b)(g) 02/15/32 FHLMC, Series 2929, Class PE (b) 05/15/33 FHLMC, Series 3442, Class MT (g) 07/15/34 FNCI25 - FNMA TBA 01/15/29 FNCI3 - FNMA TBA 01/15/29 FNCI3 - FNMA TBA 01/15/29 FNCI35 - FNMA TBA 01/15/29 FNCL35 - FNMA TBA 01/15/44 FNCL4 - FNMA TBA 01/15/44 FNCL4 - FNMA TBA 01/15/44 FNCL4 - FNMA TBA 01/15/44 FNMA Pool #545639 (b) 04/01/32 FNMA Pool #673743 (b)(g) 11/01/32 FNMA Pool #734922 09/01/33 FNMA Pool #735646 07/01/20 FNMA Pool #735861 (b) 09/01/33 FNMA Pool #735881 (b) 11/01/34 FNMA Pool #764388 (b)(g) 03/01/34 FNMA Pool #776708 (b) 05/01/34 FNMA Pool #888219 03/01/37 FNMA Pool #895606 (b)(g) 06/01/36 FNMA Pool #897164 08/01/36 FNMA Pool #962723 04/01/38 FNMA Pool #963997 06/01/38 FNMA Pool #974148 02/01/38 FNMA Pool #AB1613 10/01/40 FNMA Pool #AB3864 11/01/41 FNMA Pool #AB5215 05/01/27 FNMA Pool #AD0791 (b) 02/01/20 FNMA Pool #AE0600 (b) 11/01/20 FNMA Pool #AE0605 (b) 07/01/20 FNMA Pool #AH3428 01/01/26 FNMA Pool #AJ0764 09/01/41 FNMA Pool #AL0149 02/01/41 FNMA Pool #AL0851 10/01/40 FNMA Pool #AL3306 04/01/23 FNMA Pool #MA1490 07/01/33 FNMA Pool #MA1527 08/01/33 FNMA Pool #MA1608 (b) 10/01/33 FNMA, Series 2001-52, Class YZ (b) 10/25/31 FNMA, Series 2001-81, Class QG (b) 01/25/32 FNMA, Series 2003-64, Class KS (g) 07/25/18 FNMA, Series 2006-4, Class WE 02/25/36 G2SF35 - GNMA TBA 01/15/44 GNMA II Pool #080610 (b)(g) 06/20/32 GNMA II Pool #081136 (b)(g) 11/20/34 GNMA II Pool #081432 (b)(g) 08/20/35 GNMA II Pool #081435 (b)(g) 08/20/35 Principal Only Bonds - 0.0% FHLMC, Series 3885, Class PO 11/15/33 U.S. Treasury Securities - 0.6% U.S. Treasury Bill (k) 03/20/14 U.S. Treasury Bond (b) 11/15/43 U.S. Treasury Inflation Indexed Bond (b) 02/15/41 U.S. Treasury Inflation Indexed Bond (b) 07/15/14 U.S. Treasury Inflation Indexed Bond (b) 04/15/15 U.S. Treasury Inflation Indexed Bond (b) 04/15/16 U.S. Treasury Inflation Indexed Bond (b) 04/15/17 U.S. Treasury Inflation Indexed Bond (b) 04/15/18 U.S. Treasury Note (b) 11/30/18 U.S. Treasury Note (b) 11/15/23 Total U.S. Government & Agency Obligations (Cost $44,546,954) Total Fixed Income Securities (Cost $929,963,051) Shares Security Description Value Rights - 0.0% Comdisco Holding Co., Inc. (a)(l) (Cost $43,783) Investment Companies - 9.0% BlackRock Credit Allocation Income Trust BlackRock Floating Rate Income Fund DoubleLine Income Solutions Fund DoubleLine Opportunistic Credit Fund Eaton Vance Limited Duration Income Fund Invesco Senior Income Trust iShares Barclays TIPS Bond Fund (a) Montgomery Street Income Securities, Inc. Nuveen Credit Strategies Income Fund PCM Fund, Inc. PIMCO Dynamic Credit Income Fund PIMCO Dynamic Income Fund PIMCO Income Opportunity Fund PIMCO Income Strategy Fund II ProShares UltraShort 20+ Year Treasury (a)(b) SPDR S&P rust (b) Western Asset Mortgage Defined Opportunity Fund, Inc. WisdomTree Japan Hedged Equity Fund Total Investment Companies (Cost $191,689,516) Principal Security Description Rate Maturity Value Short-Term Investments - 0.0% Commercial Paper - 0.0% $ Macquaire Bank Limited (b) (Cost $314,894) % 02/25/14 Contracts Security Description Strike Price Exp. Date Value Purchased Options - 1.3% Call Options Purchased - 1.2% 18 Accenture PLC, Class A $ 01/15 Bed Bath & Beyond, Inc. 01/14 Consumer Discretionary Select Sector SPDR Fund 01/14 Consumer Staples Select Sector SPDR Fund 01/14 Financial Select Sector SPDR Fund 01/14 General Motors Co. 01/14 General Motors Co. 01/15 Health Care Select Sector SPDR Fund 01/14 Industrial Select Sector SPDR Fund 01/14 iShares Russell 2000 Index Fund 01/14 Johnson & Johnson 01/15 Parkervision, Inc. 04/14 Powershares DB U.S. Dollar Index Bullish Fund 01/14 75 Target Corp. 01/15 Technology Select Sector SPDR Fund 01/14 The Boeing Co. 01/14 The Coca-Cola Co. 01/14 The Walt Disney Co. 01/15 United Parcel Service, Inc., Class B 01/15 Walgreen Co. 01/14 Wal-Mart Stores, Inc. 01/15 Wells Fargo & Co. 01/15 Total Call Options Purchased (Premiums Paid $18,931,480) Put Options Purchased - 0.1% Green Mountain Coffee Roasters, Inc. 01/14 Green Mountain Coffee Roasters, Inc. 01/14 Green Mountain Coffee Roasters, Inc. 01/14 iShares Russell 2000 Index Fund 03/14 iShares Russell 2000 Index Fund 03/14 iShares Russell 2000 Index Fund 10/14 iShares Russell 2000 Index Fund 12/14 JC Penney Co., Inc. 03/14 Red Robin Gourmet Burgers, Inc. 03/14 42 Sears Holdings Corp. 02/14 SPDR S&P rust 01/14 SPDR S&P rust 01/14 SPDR S&P rust 01/14 Toronto Dominion Bank 01/14 Total Put Options Purchased (Premiums Paid $41,773,710) Total Purchased Options (Premiums Paid $60,705,190) Total Long Positions - 81.9% (Cost $2,067,183,267)* $ Total Short Positions - (37.9)% (Cost $(1,113,310,433))* ) Total Written Options - (1.1)% (Premiums Received $(24,411,484))* ) Other Assets & Liabilities, Net – 57.1% Net Assets – 100.0% $ ABSOLUTE STRATEGIES FUND SCHEDULE OF SECURITIES SOLD SHORT DECEMBER 31, 2013 (Unaudited) Shares Security Description Value Short Positions - (37.9)% Common Stock - (32.1)% Consumer Discretionary - (6.6)% ) Abercrombie & Fitch Co. $ ) ) AFC Enterprises, Inc. ) ) Best Buy Co., Inc. ) ) Buffalo Wild Wings, Inc. ) ) Callaway Golf Co. ) ) Chemed Corp. ) ) Chico's FAS, Inc. ) ) Chipotle Mexican Grill, Inc., Class A ) ) Coach, Inc. ) ) Comcast Corp., Class A ) ) Deckers Outdoor Corp. ) ) Dick's Sporting Goods, Inc. ) ) Domino's Pizza, Inc. ) ) Dorman Products, Inc. ) ) DR Horton, Inc. ) ) Equinix, Inc. ) ) Exide Technologies ) ) Factset Research Systems, Inc. ) ) Family Dollar Stores, Inc. ) ) Fastenal Co. ) ) Fossil Group, Inc. ) ) FTI Consulting, Inc. ) ) Genuine Parts Co. ) ) Guess?, Inc. ) ) Harley-Davidson, Inc. ) ) Hawaiian Holdings, Inc. ) ) Home Inns & Hotels Management, Inc., ADR ) ) Iconix Brand Group, Inc. ) ) JAKKS Pacific, Inc. ) ) JetBlue Airways Corp. ) ) Johnson Controls, Inc. ) ) KB Home ) ) Kohl's Corp. ) ) L Brands, Inc. ) ) LeapFrog Enterprises, Inc. ) ) Lennar Corp., Class A ) ) Lululemon Athletica, Inc. ) ) M/I Homes, Inc. ) ) McDonald's Corp. ) ) Meritage Homes Corp. ) ) Meritor, Inc. ) ) Mohawk Industries, Inc. ) ) Navistar International Corp. ) ) Netflix, Inc. ) ) NIKE, Inc., Class B ) ) Nordstrom, Inc. ) ) Nu Skin Enterprises, Inc., Class A ) ) Panera Bread Co., Class A ) ) priceline.com, Inc. ) ) PriceSmart, Inc. ) ) PulteGroup, Inc. ) ) Rackspace Hosting, Inc. ) ) Regis Corp. ) ) Ross Stores, Inc. ) ) Select Comfort Corp. ) ) Signet Jewelers, Ltd. ) ) Southwest Airlines Co. ) ) Standard Pacific Corp. ) ) Starbucks Corp. ) ) Steinhoff International Holdings, Ltd. ) ) Target Corp. ) ) Tesla Motors, Inc. ) ) The Buckle, Inc. ) ) The Childrens Place Retail Stores, Inc. ) ) The Home Depot, Inc. ) ) The Ryland Group, Inc. ) ) The Walt Disney Co. ) ) Time Warner Cable, Inc. ) ) Titan Machinery, Inc. ) ) Toll Brothers, Inc. ) ) Ulta Salon Cosmetics & Fragrance, Inc. ) ) Under Armour, Inc., Class A ) ) United Continental Holdings, Inc. ) ) Urban Outfitters, Inc. ) ) Vera Bradley, Inc. ) ) Wabash National Corp. ) ) WESCO International, Inc. ) ) Yum! Brands, Inc. ) ) Zumiez, Inc. ) ) Consumer Staples - (2.2)% ) Addus HomeCare Corp. ) ) Albany Molecular Research, Inc. ) ) Amedisys, Inc. ) ) Array BioPharma, Inc. ) ) Ascent Capital Group, Inc., Class A ) ) Avis Budget Group, Inc. ) ) Bristol-Myers Squibb Co. ) ) Bunge, Ltd. ) ) Campbell Soup Co. ) ) Cardtronics, Inc. ) ) Chiquita Brands International, Inc. ) ) Cintas Corp. ) ) Ctrip.com International, Ltd., ADR ) ) Endologix, Inc. ) ) Green Mountain Coffee Roasters, Inc. ) ) Haemonetics Corp. ) ) Healthways, Inc. ) ) Mondelez International, Inc., Class A ) ) Nutrisystem, Inc. ) ) Orexigen Therapeutics, Inc. ) ) PharMerica Corp. ) ) Post Holdings, Inc. ) ) Protalix BioTherapeutics, Inc. ) ) ServiceSource International, Inc. ) ) Spectrum Pharmaceuticals, Inc. ) ) The Boston Beer Co., Inc., Class A ) ) The Estee Lauder Cos., Inc., Class A ) ) The Fresh Market, Inc. ) ) United Rentals, Inc. ) ) Universal Corp. ) ) Energy - (0.9)% ) Alon USA Energy, Inc. ) ) BPZ Resources, Inc. ) ) Chesapeake Energy Corp. ) ) Clean Energy Fuels Corp. ) ) Cobalt International Energy, Inc. ) ) Energy XXI Bermuda, Ltd. ) ) Goodrich Petroleum Corp. ) ) Green Plains Renewable Energy, Inc. ) ) Halliburton Co. ) ) Helix Energy Solutions Group, Inc. ) ) Newpark Resources, Inc. ) ) Penn Virginia Corp. ) ) Sanchez Energy Corp. ) ) SandRidge Energy, Inc. ) ) SEACOR Holdings, Inc. ) ) SolarCity Corp. ) ) Vantage Drilling Co. ) ) Western Refining, Inc. ) ) Financial - (7.9)% ) Affiliated Managers Group, Inc. ) ) Agricultural Bank of China, Ltd., Class H ) ) Alexandria Real Estate Equities, Inc. REIT ) ) American Equity Investment Life Holding Co. ) ) American Residential Properties, Inc. REIT ) ) Amtrust Financial Services, Inc. ) ) Banco Santander SA, ADR ) ) Bank of America Corp. ) ) Bank of China, Ltd., Class H ) ) Bank of Communications Co., Ltd., Class H ) ) Barclays PLC, ADR ) ) BB&T Corp. ) ) CBIZ, Inc. ) ) China CITIC Bank Corp, Ltd., Class H ) ) China Construction Bank Corp., Class H ) ) China Merchants Bank Co., Ltd., Class H ) ) Crown Castle International Corp. ) ) Deutsche Bank AG ) ) DFC Global Corp. ) ) Encore Capital Group, Inc. ) ) Erste Group Bank AG ) ) Financial Engines, Inc. ) ) Forest City Enterprises, Inc., Class A ) ) Forestar Group, Inc. ) ) FXCM, Inc., Class A ) ) Gain Capital Holdings, Inc. ) ) Grupo Financiero Banorte SAB de CV, Class O ) ) Health Care REIT, Inc. ) ) Industrial & Commercial Bank of China, Ltd., Class H ) ) iStar Financial, Inc., REIT ) ) KeyCorp ) ) Leucadia National Corp. ) ) Meadowbrook Insurance Group, Inc. ) ) MetLife, Inc. ) ) MGIC Investment Corp. ) ) Nordea Bank AB ) ) OFG Bancorp ) ) OTP Bank PLC ) ) Plum Creek Timber Co., Inc. REIT ) ) Portfolio Recovery Associates, Inc. ) ) Radian Group, Inc. ) ) Royal Bank of Canada ) ) Swedbank AB, Class A ) ) The Allstate Corp. ) ) UBS AG ) ) Walter Investment Management Corp. REIT ) ) Wells Fargo & Co. ) ) Weyerhaeuser Co. REIT ) ) Wintrust Financial Corp. ) ) Healthcare - (1.5)% ) Accuray, Inc. ) ) Alere, Inc. ) ) Allscripts Healthcare Solutions, Inc. ) ) Amgen, Inc. ) ) athenahealth, Inc. ) ) BioMarin Pharmaceutical, Inc. ) ) Cubist Pharmaceuticals, Inc. ) ) Exelixis, Inc. ) ) Gilead Sciences, Inc. ) ) HealthSouth Corp. ) ) Illumina, Inc. ) ) Incyte Corp., Ltd. ) ) Insulet Corp. ) ) Medtronic, Inc. ) ) Molina Healthcare, Inc. ) ) Mylan, Inc. ) ) Omnicare, Inc. ) ) The Medicines Co. ) ) Theravance, Inc. ) ) UnitedHealth Group, Inc. ) ) Vivus, Inc. ) ) Volcano Corp. ) ) Wright Medical Group, Inc. ) ) Industrial - (6.8)% ) 3M Co. ) ) AAR Corp. ) ) Aecon Group, Inc. ) ) Aegean Marine Petroleum Network, Inc. ) ) Aerovironment, Inc. ) ) Altra Holdings, Inc. ) ) AO Smith Corp. ) ) Atlas Air Worldwide Holdings, Inc. ) ) Atlas Copco AB, Class A ) ) Briggs & Stratton Corp. ) ) Bristow Group, Inc. ) ) Caterpillar, Inc. ) ) Cemex SAB de CV, ADR ) ) Colfax Corp. ) ) Covanta Holding Corp. ) ) Deere & Co. ) ) Donaldson Co., Inc. ) ) Eaton Corp. PLC ) ) Emerson Electric Co. ) ) EnerSys, Inc. ) ) Fluor Corp. ) ) Genco Shipping & Trading, Ltd. ) ) General Cable Corp. ) ) General Electric Co. ) ) Greif, Inc., Class A ) ) Griffon Corp. ) ) Honeywell International, Inc. ) ) InvenSense, Inc. ) ) Joy Global, Inc. ) ) Kaman Corp. ) ) KBR, Inc. ) ) Layne Christensen Co. ) ) Lindsay Corp. ) ) Lockheed Martin Corp. ) ) Norfolk Southern Corp. ) ) PHH Corp. ) ) RTI International Metals, Inc. ) ) Sandvik AB ) ) Simpson Manufacturing Co., Inc. ) ) SKF AB, Class B ) ) Smith & Wesson Holding Corp. ) ) Swift Transportation Co. ) ) TTM Technologies, Inc. ) ) Union Pacific Corp. ) ) United Technologies Corp. ) ) Valmont Industries, Inc. ) ) Vishay Intertechnology, Inc. ) ) Wartsila OYJ Abp ) ) Information Technology - (3.4)% ) ACI Worldwide, Inc. ) ) Akamai Technologies, Inc. ) ) Alliance Data Systems Corp. ) ) Autodesk, Inc. ) ) Bottomline Technologies (de), Inc. ) ) CACI International, Inc., Class A ) ) Cadence Design Systems, Inc. ) ) Ciena Corp. ) ) Computer Programs and Systems, Inc. ) ) Concur Technologies, Inc. ) ) Cornerstone OnDemand, Inc. ) ) Diebold, Inc. ) ) Digital River, Inc. ) ) GT Advanced Technologies, Inc. ) ) Guidance Software, Inc. ) ) Hewlett-Packard Co. ) ) Lam Research Corp. ) ) Lexmark International, Inc., Class A ) ) Medidata Solutions, Inc. ) ) Mentor Graphics Corp. ) ) Microchip Technology, Inc. ) ) MICROS Systems, Inc. ) ) Microsoft Corp. ) ) NVIDIA Corp. ) ) ON Semiconductor Corp. ) ) Photronics, Inc. ) ) Proofpoint, Inc. ) ) QLIK Technologies, Inc. ) ) Quantum Corp. ) ) Radisys Corp. ) ) Rambus, Inc. ) ) Rudolph Technologies, Inc. ) ) SanDisk Corp. ) ) SAP AG, ADR ) ) ServiceNow, Inc. ) ) Spansion, Inc., Class A ) ) SunEdison, Inc. ) ) Take-Two Interactive Software, Inc. ) ) Texas Instruments, Inc. ) ) The Dun & Bradstreet Corp. ) ) Veeva Systems, Inc., Class A ) ) VeriFone Systems, Inc. ) ) VeriSign, Inc. ) ) Materials - (1.5)% ) ArcelorMittal, ADR ) ) B2Gold Corp. ) ) BHP Billiton, Ltd., ADR ) ) Clearwater Paper Corp. ) ) E.I. du Pont de Nemours & Co. ) ) Horsehead Holding Corp. ) ) Mexichem SAB de CV ) ) Rio Tinto PLC, ADR ) ) Sesa Goa, Ltd., ADR ) ) Silver Standard Resources, Inc. ) ) Steel Dynamics, Inc. ) ) Stillwater Mining Co. ) ) The Dow Chemical Co. ) ) Telecommunication Services - (1.3)% ) 8x8, Inc. ) ) Alaska Communications Systems Group, Inc. ) ) Alcatel-Lucent ) ) Blucora, Inc. ) ) Comtech Telecommunications Corp. ) ) Dealertrack Technologies, Inc. ) ) Infinera Corp. ) ) InterDigital, Inc. ) ) Iridium Communications, Inc. ) ) LinkedIn Corp. ) ) Meru Networks, Inc. ) ) Move, Inc. ) ) Pandora Media, Inc. ) ) Qihoo 360 Technology Co. Ltd., ADR ) ) SINA Corp. ) ) Sirius XM Holdings, Inc. ) ) SouFun Holdings, Ltd., ADR ) ) Time Warner, Inc. ) ) Trulia, Inc. ) ) Web.com Group, Inc. ) ) WebMD Health Corp. ) ) Yandex NV, Class A ) ) Total Common Stock (Cost $(932,305,949)) ) Investment Companies - (5.8)% ) Consumer Discretionary Select Sector SPDR Fund ) ) Consumer Staples Select Sector SPDR Fund ) ) Financial Select Sector SPDR Fund ) ) Health Care Select Sector SPDR Fund ) ) Industrial Select Sector SPDR Fund ) ) iShares Russell 2000 Index Fund ) ) Technology Select Sector SPDR Fund ) Total Investment Companies (Cost $(181,004,484)) ) Total Short Positions - (37.9)% (Cost $(1,113,310,433)) $ ) ABSOLUTE STRATEGIES FUND SCHEDULE OF CALL AND PUT OPTIONS WRITTEN DECEMBER 31, 2013 (Unaudited) Contracts Security Description Strike Price Exp. Date Value Written Options - (1.1)% Call Options Written - (1.0)% (1 ) 3M Co. $ 01/14 ) ) Altria Group, Inc. 01/14 ) ) Amazon.com, Inc. 01/14 ) ) Amazon.com, Inc. 01/14 ) ) American Electric Power Co., Inc. 01/14 ) ) American Express Co. 01/14 ) ) Amgen, Inc. 01/14 ) ) Anadarko Petroleum Corp. 01/14 ) ) Apache Corp. 01/14 ) ) AT&T, Inc. 01/14 ) ) Baker Hughes, Inc. 01/14 ) ) Bank of America Corp. 01/14 ) ) Berkshire Hathaway, Inc., Class B 01/14 ) ) Bristol-Myers Squibb Co. 01/14 ) ) Capital One Financial Corp. 01/14 ) ) CarMax, Inc. 01/14 ) ) CarMax, Inc. 04/14 ) ) Chevron Corp. 01/14 ) ) Chipotle Mexican Grill, Inc. 01/14 ) ) Cisco Systems, Inc. 01/14 ) ) Citigroup, Inc. 01/14 ) ) Cognizant Technology Solutions Corp., Class A 01/14 ) ) Colgate-Palmolive Co. 01/14 ) ) ConocoPhillips 01/14 ) ) Consumer Discretionary Select Sector SPDR Fund 01/14 ) ) Consumer Staples Select Sector SPDR Fund 01/14 ) ) Costco Wholesale Corp. 01/14 ) ) Cummins, Inc. 01/14 ) ) CVS Caremark Corp. 01/14 ) ) Devon Energy Corp. 01/14 ) ) E.I. du Pont de Nemours & Co. 01/14 ) ) eBay, Inc. 01/14 ) ) Emerson Electric Co. 01/14 ) ) Exelon Corp. 01/14 ) ) FedEx Corp. 01/14 ) ) Financial Select Sector SPDR Fund 01/14 ) ) Ford Motor Co. 01/14 ) ) General Dynamics Corp. 01/14 ) ) General Motors Co. 01/14 ) ) Gilead Sciences, Inc. 01/14 ) ) Google, Inc., Class A 01/14 ) ) Health Care Select Sector SPDR Fund 01/14 ) ) Industrial Select Sector SPDR Fund 01/14 ) ) Intel Corp. 01/14 ) ) International Game Technology 01/14 ) ) Iron Mountain, Inc. 01/14 ) ) Johnson & Johnson 01/14 ) ) Kinder Morgan Energy Partners LP 01/14 ) ) Mastercard, Inc., Class A 01/14 ) ) Medtronic, Inc. 01/14 ) ) Merck & Co., Inc. 01/14 ) ) Mohawk Industries, Inc. 02/14 ) ) Mondelez International, Inc., Class A 01/14 ) ) Monsanto Co. 01/14 ) ) Monsanto Co. 01/14 ) ) Morgan Stanley 01/14 ) ) National Oilwell Varco, Inc. 01/14 ) ) News Corp., Class A 01/14 ) ) NIKE, Inc., Class B 01/14 ) ) Occidental Petroleum Corp. 01/14 ) ) PepsiCo, Inc. 01/14 ) ) Pfizer, Inc. 01/14 ) ) Philip Morris International, Inc. 01/14 ) ) Red Robin Gourmet Burgers, Inc. 03/14 ) ) Salesforce.com, Inc. 01/14 ) ) Schlumberger, Ltd. 01/14 ) ) Starbucks Corp. 01/14 ) ) The Allstate Corp. 01/14 ) ) The Bank of New York Mellon Corp. 01/14 ) ) The Coca-Cola Co. 01/14 ) ) The Goldman Sachs Group, Inc. 01/14 ) ) The Home Depot, Inc. 01/14 ) ) The Procter & Gamble Co. 01/14 ) ) The Walt Disney Co. 01/14 ) ) The Williams Cos., Inc. 01/14 ) ) U.S. Bancorp 01/14 ) ) Union Pacific Corp. 01/14 ) ) United Technologies Corp. 01/14 ) (3 ) UnitedHealth Group, Inc. 01/14 ) ) USG Corp. 01/14 ) ) Verizon Communications, Inc. 01/14 ) ) Visa, Inc., Class A 01/14 ) ) Visa, Inc., Class A 01/14 ) ) Wal-Mart Stores, Inc. 01/14 ) ) Weight Watchers International, Inc. 01/15 ) ) Wells Fargo & Co. 01/14 ) ) Whole Foods Market, Inc. 01/14 ) ) Yum! Brands, Inc. 01/14 ) Total Call Options Written (Premiums Received $(10,165,160)) ) Put Options Written - (0.1)% ) 3M Co. 01/14 ) ) Altria Group, Inc. 01/14 ) ) Amazon.com, Inc. 01/14 ) ) American Electric Power Co., Inc. 01/14 ) ) Amgen, Inc. 01/14 ) ) Apache Corp. 04/14 ) ) Apple, Inc. 01/14 ) ) AT&T, Inc. 01/14 ) ) Berkshire Hathaway, Inc., Class B 01/14 ) ) Bristol-Myers Squibb Co. 01/14 ) ) Chevron Corp. 01/14 ) ) Coach, Inc. 02/14 ) ) Colgate-Palmolive Co. 01/14 ) ) Comcast Corp., Class A 01/14 ) ) Darden Restaurants, Inc. 04/14 ) ) Deere & Co. 01/15 ) ) DIRECTV 01/14 ) ) E.I. du Pont de Nemours & Co. 01/14 ) ) eBay, Inc. 01/14 ) ) Eli Lilly & Co. 01/14 ) ) Exelon Corp. 01/14 ) ) Exxon Mobil Corp. 01/14 ) ) Fair Isaac Corp. 01/14 ) ) Ford Motor Co. 01/14 ) ) Freeport-McMoRan Copper & Gold, Inc. 01/14 ) ) General Motors Co. 01/15 ) ) Green Mountain Coffee Roasters, Inc. 01/15 ) ) Hertz Global Holdings, Inc. 01/15 ) ) Honeywell International, Inc. 01/14 ) ) Intel Corp. 01/14 ) ) Kohl's Corp. 01/14 ) ) Lululemon Athletica, Inc. 01/14 ) ) McDonald's Corp. 01/14 ) ) Medtronic, Inc. 01/14 ) ) Merck & Co., Inc. 01/14 ) ) Microsoft Corp. 01/15 ) ) National Oilwell Varco, Inc. 01/14 ) ) News Corp., Class A 01/14 ) ) Occidental Petroleum Corp. 01/14 ) ) Oracle Corp. 01/14 ) ) PepsiCo, Inc. 01/14 ) ) Pfizer, Inc. 01/14 ) ) Philip Morris International, Inc. 01/14 ) ) QUALCOMM, Inc. 01/15 ) ) Schlumberger, Ltd. 01/14 ) ) Sirius XM Holdings, Inc. 01/15 ) ) Stanley Black & Decker, Inc. 01/15 ) ) Texas Instruments, Inc. 01/14 ) ) The Coca-Cola Co. 01/14 ) ) The Dow Chemical Co. 01/14 ) ) The Procter & Gamble Co. 01/14 ) ) U.S. Bancorp 01/14 ) ) Union Pacific Corp. 01/14 ) ) United Technologies Corp. 01/14 ) ) Weight Watchers International, Inc. 01/15 ) Total Put Options Written (Premiums Received $(14,246,324)) ) Total Written Options - (1.1)% (Premiums Received $(24,411,484)) $ ) ABSOLUTE STRATEGIES FUND NOTES TO SCHEDULES OF INVESTMENTS, SECURITIES SOLD SHORT AND CALL AND PUT OPTIONS WRITTEN DECEMBER 31, 2013 (Unaudited) ADR American Depositary Receipt BKNT Bank Note ETF Exchange Traded Fund ETN Exchange Traded Note FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GNMA Government National Mortgage Association LLC Limited Liability Company LP Limited Partnership MTN Medium Term Note PLC Public Limited Company REIT Real Estate Investment Trust (a) Non-income producing security. (b) All or a portion of this security is held as collateral for securities sold short. (c) Subject to call option written by the Fund. (d) Subject to put option written by the Fund. (e) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $320,506,563 or 9.8% of net assets. (f) Debt obligation initially issued at one coupon rate which converts to higher coupon rate at a specified date. Rate presented is as of December 31, 2013. (g) Variable rate security. Rate presented is as of December 31, 2013. (h) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $10,361,425 or 0.3% of net assets. (i) Security is currently in default and is on scheduled interest or principal payment. (j) Zero coupon bond. Interest rate presented is yield to maturity. (k) Rate presented is yield to maturity. (l) Holders of Comdisco Holding Co., Inc. were issued contingent equity distribution rights pursuant to the Comdisco, Inc. First Amended Joint Plan of Reorganization. Accordingly, there is no associated strike price or expiration date. At December 31, 2013, the Fund held the following credit default swap agreements: AFA Counterparty Reference Entity / Obligation Receive Rate Termination Date Credit Spread as of 12/31/13 (1) Notional Amount Net Unrealized Appreciation Barclays Capital, Inc. INDEX CDX HY CDS 5.00 % 06/20/17 2.10 % $ ) $ A (1) Credit spreads are an indication of the seller’s performance risk, related to the likelihood of a credit event occurring that would require a seller to make payment to a buyer. Credit spreads are used to determine the value of swap contracts and reflect the cost of buying/ selling protection, which may include upfront payments made to enter into the contract. The notional amounts are equal to the potential payment that the Fund could be required to make as a seller of credit protection. The Fund enters contracts to sell protection to create a long credit position. Credit events that could require payment are bankruptcy, failure to pay, restructuring, obligation acceleration, obligation default, or repudiation/moratorium. A AFA At December 31, 2013, the Fund held the following futures contracts: Contracts Type Expiration Date Notional Contract Value Net Unrealized Depreciation 3 U.S. 10-year Note Future 03/31/14 $ $ ) 7 U.S. 5-year Note Future 03/31/14 ) 6 U.S. Ultra Bond Future 03/31/14 ) ) Euro FX Currency Future 03/19/14 ) ) ) Russell 2000 Mini Future 03/21/14 ) ) ) S&P 500 Emini Future 03/21/14 ) ) ) U.S. 10-year Note Future 03/31/14 ) ) U.S. 2-year Note Future 03/31/14 ) ) U.S. 5-year Note Future 03/31/14 ) ) U.S. Long Bond Future 03/31/14 ) $ ) $ ) AFA * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilities as of December 31, 2013. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Consumer Discretionary $ $ - $ - $ Consumer Staples - - Energy - - Financial - - Healthcare - - Industrial - - Information Technology - - Materials - - Telecommunication Services - - Utilities - - Preferred Stock Consumer Staples - Energy - Financial - Healthcare - Industrial - - Materials - - Telecommunication Services - - Utilities - - Asset Backed Obligations - Corporate Convertible Bonds - Corporate Non-Convertible Bonds - - Exchange Traded Notes - - Foreign Government Bonds - - Interest Only Bonds - - Municipal Bonds - - Municipal Demand Notes - - Syndicated Loans - - U.S. Government & Agency Obligations - - Rights - - Investment Companies - - Commercial Paper - - Purchased Options - Total Investments At Value $ Other Financial Instruments** Credit Default Swaps - - Futures - - Total Other Financial Instruments $ $ $ - $ Total Assets $ ABSOLUTE STRATEGIES FUND NOTES TO SCHEDULES OF INVESTMENTS, SECURITIES SOLD SHORT AND CALL AND PUT OPTIONS WRITTEN DECEMBER 31, 2013 (Unaudited) Level 1 Level 2 Level 3 Total Liabilities Securities Sold Short Common Stock $ ) $ - $ - $ ) Investment Companies ) - - ) Total Securities Sold Short $ ) $ - $ - $ ) Other Financial Instruments** Written Options ) ) - ) Futures ) - - ) Total Other Financial Instruments $ ) $ ) $ - $ ) Total Liabilities $ ) $ ) $ - $ ) ** Other Financial Instruments are derivative instruments not reflected in the Schedule of Investments and Schedule of Securities Sold Short, such as futures and credit default swaps, which are valued at the unrealized appreciation (depreciation) of the instrument. Written options are reported at their market value at period end. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Asset Backed Obligations Corporate Convertible Bonds Corporate Non Convertible Bonds U.S. Government & Agency Obligations Balance as of 03/31/13 $ Accrued Accretion / (Amortization) - ) Change in Unrealized Appreciation / (Depreciation) ) ) Purchases - - - Sales - Paydowns ) - - ) Transfers In / (Out) - ) ) Balance as of 12/31/13 $ $ $ - $ - Net change in unrealized appreciation / (depreciation) from investments held as of 12/31/13*** $ $ ) $ $ ) *** The change in unrealized appreciation/(depreciation) is included in net changes in unrealized appreciation/(depreciation) of investments in the accompanying Statement of Operations. The Fund utilizes the end of period methodology when determining transfers in or out of the Level 3 category. There were no transfers between Level 1 and Level 2 for the period ended December 31, 2013. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. ABSOLUTE OPPORTUNITIES FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 (Unaudited) AFA Shares Security Description Value Long Positions - 63.0% Equity Securities - 48.1% Common Stock - 48.1% Consumer Discretionary - 5.3% Buffalo Wild Wings, Inc. (a)(b) $ Bunge, Ltd. Gaming and Leisure Properties, Inc. REIT (a) Hanesbrands, Inc. (b) Lithia Motors, Inc., Class A (b) Luby's, Inc. (a) Office Depot, Inc. (a)(b) Tempur Sealy International, Inc. (a) Tractor Supply Co. (b) Vitamin Shoppe, Inc. (a)(b) Consumer Staples - 3.2% BioScrip, Inc. (a) Calavo Growers, Inc. Diamond Foods, Inc. (a) Safeway, Inc. Tyson Foods, Inc., Class A (b) Zoetis, Inc. (b) Energy - 16.7% Crestwood Equity Partners LP Crestwood Midstream Partners LP Energy XXI Bermuda, Ltd. (b) Kinder Morgan, Inc. (b) Kodiak Oil & Gas Corp. (a) NuStar Energy LP NuStar GP Holdings, LLC Ocean Rig UDW, Inc. (a) Phillips 66 Partners LP (a) QEP Midstream Partners LP (b) QEP Resources, Inc. Rose Rock Midstream LP (b) SemGroup Corp., Class A (b) Summit Midstream Partners LP (b) Susser Petroleum Partners LP Tallgrass Energy Partners LP (b) Valero Energy Partners LP (a) Financial - 4.3% Coventree, Inc. (a)(c) DFC Global Corp. (a)(b) Digital Realty Trust, Inc. REIT Gramercy Property Trust, Inc. REIT (a) Orco Property Group (a) Rayonier, Inc. REIT Industrial - 9.0% AGCO Corp. (b) Briggs & Stratton Corp. Builders FirstSource, Inc. (a) Covanta Holding Corp. (b) Darling International, Inc. (a)(b) EnPro Industries, Inc. (a)(b) Great Lakes Dredge & Dock Corp. (a)(b) ITT Corp. (b) Lindsay Corp. Quality Distribution, Inc. (a)(b) Trimble Navigation, Ltd. (a)(b) Tutor Perini Corp. (a)(b) Information Technology - 2.3% Apple, Inc. (b) Formfactor, Inc. (a) OmniVision Technologies, Inc. (a) Silicon Graphics International Corp. (a) Skyworks Solutions, Inc. (a)(b) Verint Systems, Inc. (a)(b) Materials - 3.2% Agrium, Inc. Ashland, Inc. CF Industries Holdings, Inc. (b) Constellium NV, Class A (a)(b) Monsanto Co. (b) Potash Corp. of Saskatchewan, Inc. Telecommunication Services - 2.9% BroadSoft, Inc. (a) Comverse, Inc. (a)(b) Lee Enterprises, Inc. (a) News Corp., Class A (a)(b) OpenTable, Inc. (a)(b) Tribune Co. (a)(b) Utilities - 1.2% Western Gas Equity Partners LP Total Common Stock (Cost $71,666,855) Total Equity Securities (Cost $71,666,855) Principal Security Description Rate Maturity Value Fixed Income Securities - 0.5% Corporate Non-Convertible Bonds - 0.4% Financial - 0.4% $ Orco Property Group, MTN (c)(d) (Cost $291,293) % 02/28/18 Syndicated Loans - 0.1% Cinram International, Inc. (e) (Cost $1,597,803) 12/31/49 Total Fixed Income Securities (Cost $1,889,096) Shares Security Description Strike Price Exp. Date Value Warrants - 2.6% Kinder Morgan, Inc. (a)(b) $ 05/17 Orco Property Group (a)(c) 12/19 Total Warrants (Cost $1,749,733) Principal Security Description Rate Maturity Value Short-Term Investments - 11.8% Commercial Paper - 11.8% $ Agrium, Inc. 01/21/14 Airgas, Inc. (b) 01/14/14 Cabot Corp. 01/10/14 Celgene Corp. (b) 01/21/14 Eastman Chemical Co. 01/07/14 Ecolab, Inc. (b) 01/10/14 Molson Coors Brewing Co. 0.40-0.41 01/13/14 National Grid USA (b) 01/22/14 Noble Corp. 01/02/14 Oneok, Inc. 01/03/14 Talisman Energy, Inc. 01/13/14 Thermo Fisher Scientific (b) 01/06/14 Valspar Corp. 01/08/14 Verizon Communications (b) 01/28/14 Total Commercial Paper (Cost $21,528,666) Total Short-Term Investments (Cost $21,528,666) Contracts Security Description Strike Price Exp. Date Value Purchased Options - 0.0% Put Options Purchased - 0.0% JC Penney Co., Inc. $ 03/14 42 Sears Holdings Corp. 02/14 Smith & Wesson Holdings Corp. 01/14 Total Put Options Purchased (Premiums Paid $77,288) Total Purchased Options (Premiums Paid $77,288) Total Long Positions - 63.0% (Cost $96,911,638)* $ Total Short Positions - (21.8)% (Cost $(37,659,646))* ) Other Assets & Liabilities, Net – 58.8% Net Assets – 100.0% $ ABSOLUTE OPPORTUNITIES FUND SCHEDULE OF SECURITIES SOLD SHORT DECEMBER 31, 2013 (Unaudited) FA Shares Security Description Value Short Positions - (21.8)% Common Stock - (11.6)% Consumer Discretionary - (2.6)% ) Abercrombie & Fitch Co. $ ) ) Best Buy Co., Inc. ) ) Bob Evans Farms, Inc. ) ) Chemed Corp. ) ) Coach, Inc. ) ) Deckers Outdoor Corp. ) ) Denny's Corp. ) ) Dorman Products, Inc. ) ) Equinix, Inc. ) ) Factset Research Systems, Inc. ) ) Family Dollar Stores, Inc. ) ) Foot Locker, Inc. ) ) FTI Consulting, Inc. ) ) LeapFrog Enterprises, Inc. ) ) Lululemon Athletica, Inc. ) ) Noodles & Co. ) ) Panera Bread Co., Class A ) ) The Buckle, Inc. ) ) The Childrens Place Retail Stores, Inc. ) ) The Wendy's Co. ) ) Vera Bradley, Inc. ) ) Consumer Staples - (4.2)% ) Amedisys, Inc. ) ) Annie's, Inc. ) ) athenahealth, Inc. ) ) Avis Budget Group, Inc. ) ) Campbell Soup Co. ) ) Dr. Pepper Snapple Group, Inc. ) ) ExamWorks Group, Inc. ) ) Fairway Group Holdings Corp. ) ) Green Mountain Coffee Roasters, Inc. ) ) Haemonetics Corp. ) ) Hormel Foods Corp. ) ) Nutrisystem, Inc. ) ) PepsiCo, Inc. ) ) PharMerica Corp. ) ) Pilgrim's Pride Corp. ) ) Sanderson Farms, Inc. ) ) SodaStream International, Ltd. ) ) The Chefs' Warehouse, Inc. ) ) The Fresh Market, Inc. ) ) The Scotts Miracle-Gro Co., Class A ) ) TreeHouse Foods, Inc. ) ) Energy - (0.3)% ) Clean Energy Fuels Corp. ) ) Renewable Energy Group, Inc. ) ) Financial - (0.1)% ) American Capital, Ltd. ) Industrial - (2.0)% ) Aerovironment, Inc. ) ) American Railcar Industries, Inc. ) ) Atlas Air Worldwide Holdings, Inc. ) ) Briggs & Stratton Corp. ) ) Caterpillar, Inc. ) ) Deere & Co. ) ) Joy Global, Inc. ) ) Lindsay Corp. ) ) Raven Industries, Inc. ) ) Rexel SA ) ) Simpson Manufacturing Co., Inc. ) ) Smith & Wesson Holding Corp. ) ) Trinity Industries, Inc. ) ) Valmont Industries, Inc. ) ) Information Technology - (1.3)% ) ACI Worldwide, Inc. ) ) Akamai Technologies, Inc. ) ) Computer Programs and Systems, Inc. ) ) Diebold, Inc. ) ) Digital River, Inc. ) ) Lexmark International, Inc., Class A ) ) MICROS Systems, Inc. ) ) QLIK Technologies, Inc. ) ) The Dun & Bradstreet Corp. ) ) Veeva Systems, Inc., Class A ) ) VeriFone Systems, Inc. ) ) Materials - (0.6)% ) American Vanguard Corp. ) ) Clearwater Paper Corp. ) ) Compass Minerals International, Inc. ) ) Telecommunication Services - (0.5)% ) Pandora Media, Inc. ) ) ViaSat, Inc. ) ) Web.com Group, Inc. ) ) Total Common Stock (Cost $(20,075,747)) ) Investment Companies - (10.2)% ) Industrial Select Sector SPDR Fund ) ) iShares 20+ Year Treasury Bond ETF ) ) iShares Russell 2000 ETF ) ) iShares U.S. Real Estate ETF ) ) iShares US Utilities ETF ) ) SPDR Barclays Capital High Yield Bond ETF ) ) SPDR S&P rust ) ) SPDR S&P Oil & Gas Exploration & Production ETF ) ) Utilities Select Sector SPDR Fund ) Total Investment Companies (Cost $(17,583,899)) ) Total Short Positions - (21.8)% (Cost $(37,659,646)) $ ) ABSOLUTE OPPORTUNITIES FUND NOTES TO SCHEDULES OF INVESTMENTS ANDSECURITIES SOLD SHORT DECEMBER 31, 2013 (Unaudited) ETF Exchange Traded Fund LLC Limited Liability Company LP Limited Partnership MTN Medium Term Note REIT Real Estate Investment Trust (a) Non-income producing security. (b) All or a portion of this security is held as collateral for securities sold short. (c) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $745,621 or 0.4% of net assets. (d) Payment in-Kind Bond. Security that gives the issuer the option at each interest payment date of making interest payments in either cash or additional debt securities. (e) Security is currently in default and is on scheduled interest or principal payment. At December 31, 2013, the Fund held the following credit default swap agreements: AFA Counterparty Reference Entity / Obligation Pay Rate Termination Date Credit Spread as of 12/31/13 (1) Notional Amount Net Unrealized Depreciation Deutsche Bank Alex Brown, Inc. Carnival Corp., 6.65%, 01/15/28 % 12/20/18 % $ $ ) Deutsche Bank Alex Brown, Inc. Computer Sciences Corp., 6.50%, 03/15/18 12/20/18 ) Barclays Dow Chemical Co., 7.38%, 11/01/29 12/20/18 ) Barclays Kimco Realty Corp., 6.88%, 10/01/19 12/20/18 ) Barclays Macy's Retail Holdings, Inc., 7.45%, 07/15/17 12/20/18 ) Deutsche Bank Alex Brown, Inc. Macy's Retail Holdings, Inc., 7.45%, 07/15/17 12/20/18 ) Citibank Macy's Retail Holdings, Inc., 7.45%, 07/15/17 12/20/18 ) Deutsche Bank Alex Brown, Inc. Marriott International, Inc., 6.20%, 06/15/16 12/20/18 ) Deutsche Bank Alex Brown, Inc. Nordstrom, Inc., 6.95%, 03/15/28 12/20/18 ) Barclays Nordstrom, Inc., 6.95%, 03/15/28 12/20/18 ) Barclays Ryder System, Inc., 6.95%, 12/01/25 12/20/18 ) Morgan Stanley & Co., LLC Ryder System, Inc., 6.95%, 12/01/25 12/20/18 ) Goldman Sachs & Co. Southwest Airlines Co., 5.13%, 03/01/17 12/20/18 ) Morgan Stanley & Co., LLC Southwest Airlines Co., 5.13%, 03/01/17 12/20/18 ) BNP Paribas Starwood Hotels & Resorts Worldwide Inc, 6.75%, 05/15/18 12/20/18 ) $ ) (1)Credit spreads are an indication of the seller’s performance risk, related to the likelihood of a credit event occurring that would require a seller to make payment to a buyer. Credit spreads are used to determine the value of swap contracts and reflect the cost of buying/ selling protection, which may include upfront payments made to enter into the contract. AFA At December 31, 2013, the Fund held the following futures contracts: Contracts Type Expiration Date Notional Contract Value Net Unrealized Depreciation ) Russell 2000 Mini Future 03/21/14 $ ) $ ) ) S&P 500 Emini Future 03/21/14 ) ) $ ) $ ) AFA * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilities as of December 31, 2013. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Consumer Discretionary $ $ - $ - $ Consumer Staples - - Energy - - Financial - Industrial - - Information Technology - - Materials - - Telecommunication Services - - Utilities - - Corporate Non-Convertible Bonds - - Syndicated Loans - - Warrants - Commercial Paper - - Purchased Options - Total Investments At Value $ Total Assets $ Liabilities Securities Sold Short Common Stock $ ) $ - $ - $ ) Investment Companies ) - - ) Total Securities Sold Short $ ) $ - $ - $ ) Other Financial Instruments** Credit Default Swaps - ) - ) Futures ) - - ) Total Financial Instruments $ ) $ ) $ - $ ) Total Liabilities $ ) $ ) $ - $ ) ** Other Financial Instruments are derivative instruments not reflected in the Schedule of Investments and Schedule of Securities Sold Short, such as futures and credit default swaps, which are valued at the unrealized appreciation (depreciation) of the instrument. The following is a reconciliation of Level 3 investments for which significant unobservable inputs were used to determine fair value. Common Stock Corporate Non-Convertible Bonds Warrants Balance as of 03/31/13 $ $ $ Accrued Accretion / (Amortization) - - Realized Gain/ (Loss) - - Change in Unrealized Appreciation / (Depreciation) Sales - ) - Paydowns - - - Transfers In / (Out) - - - Balance as of 12/31/13 $ $ $ Net change in unrealized appreciation / (depreciation) from investments held as of 12/31/13 $ ) $ ) $ ) The Fund utilizes the end of period methodology when determining transfers in or out of the Level 3 category. There were no transfers between Level 1 and Level 2 for the period ended December 31, 2013. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. BECK, MACK & OLIVERGLOBAL FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 (Unaudited) Security Shares Description Value Common Stock - 93.3% Australia - 0.9% UGL, Ltd. $ Bermuda - 3.4% Archer, Ltd. (a) Enstar Group, Ltd. (a) Canada - 16.8% Fairfax Financial Holdings, Ltd. FAM Real Estate Investment Trust REIT Huntingdon Capital Corp. (b) Kinross Gold Corp. Penn West Petroleum, Ltd. Petromanas Energy, Inc. (a) Chile - 1.9% Cia Sud Americana de Vapores SA (a) Coca-Cola Embonor SA, B Shares Colombia - 4.5% Pacific Rubiales Energy Corp. Petroamerica Oil Corp. (a) Hong Kong - 4.4% Value Partners Group, Ltd. Wheelock & Co., Ltd. India - 4.0% Coal India, Ltd. Dewan Housing Finance Corp., Ltd. Indonesia - 4.8% Panin Financial Tbk PT (a) Japan - 11.9% FANUC Corp. Japan Tobacco, Inc. Nintendo Co., Ltd. Softbank Corp. Jordan - 2.7% Arab Bank PLC Jordan Phosphate Mines Kazakhstan - 2.9% KCell JSC, ADR Malaysia - 5.5% Genting Bhd Scomi Energy Services Bhd (a) Mexico - 4.8% Coca-Cola Femsa S.A.B. de C.V., ADR Empresas ICA SAB de CV (a) Fomento Economico Mexicano S.A.B. de C.V., ADR Grupo Televisa SA, ADR Singapore - 3.5% Global Logistic Properties, Ltd. K1 Ventures, Ltd. Switzerland - 10.0% Dufry AG (a) Nestle SA The Swatch Group AG United Kingdom - 6.9% Aquasition Corp. (a) BBA Aviation PLC G4S PLC Tesco PLC United States - 4.4% Leucadia National Corp. Total Common Stock (Cost $71,314,589) Security Shares/ Principal Description Value Preferred Stock - 0.2% United States - 0.2% Earlyshares.com, Inc., Class A (c)(e) (Cost $200,000) Private Equity Fund - 6.4% Brazil - 0.6% Nucleo Capital Equity Fund, LLC (a)(f) India - 1.3% $ Bharat Investors, LP (a)(g) United States - 4.5% $ Brightwood Capital Fund III, LP (a)(c)(h) $ Brightwood Switch SPV, LP (a)(b)(c)(i) Eaglewood Income Fund I, LP (a)(b)(c)(j) Total Private Equity Fund (Cost $5,200,000) Security Principal Description Rate Maturity Value Fixed Income Securities - 1.1% Corporate Non-Convertible Bonds - 1.1% Canada - 0.9% $ Huntingdon Real Estate (b) % 12/31/16 $ Lone Pine Resources Canada, Ltd. (d) 02/15/17 Colombia - 0.2% Petroamerica Oil Corp. 04/19/15 Total Corporate Non-Convertible Bonds (Cost $1,677,220) Security Strike Exp. Contracts Description Price Date Value Warrants – 0.4% Genting Bhd (a) $ 12/14 Huntingdon Capital Corp. (a)(b) 12/14 Panin Financial Tbk PT (a) 11/14 25 Petroamerica Oil Corp. (a) 04/14 3 Total Warrants (Cost $113,711) Security Shares Description Value Investment Companies - 1.2% Carlyle GMS Finance, Inc. (a)(c)(k) Sound Point Floating Rate Income Fund (a) Total Investment Companies (Cost $1,039,780) Security Strike Exp. Contracts Description Price Date Value Purchased Options - 0.0% Call Options Purchased - 0.0% Swiss Currency $ 04/14 Total Call Options Purchased (Premiums Paid $26,250) Total Investments - 102.6% (Cost $79,571,550)* $ Other Assets & Liabilities, Net – (2.6)% ) Net Assets – 100.0% $ ADR American Depositary Receipt LLC Limited Liability Company LP Limited Partnership PLC Public Limited Company REIT Real Estate Investment Trust (a) Non-income producing security. (b) Affiliate. (c) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $4,650,197 or 5.2% of net assets. (d) Security is currently in default and is on scheduled interest or principal payment. (e) Private preferred stock purchased on 06/21/13. The preferred shares have the right to receive dividends when, as and if declared by the security’s Board of Trustees. Preferred shares hold rights to convert to shares of Common Stock. Illiquid investment in which redemptions are not accepted. No unfunded commitments as of December 31, 2013. (f) Private equity fund purchased on 08/01/12 that invests in a master fund which invests primarily in Brazilian companies. Redemptions may be made on the last day of each month with three months written notice. No unfunded commitments as of December 31, 2013. (g) Private equity fund purchased on 03/08/13 that invests in Unitech Corporate Parks PLC. Redemptions may be made on the last day of each calendar quarter upon 60 days written notice. No unfunded commitments as of December 31, 2013. (h) Private equity fund purchased on 12/16/13 that invests in secured loans of leveraged companies organized and located in the United States. Illiquid investment in which redemptions are not accepted No unfunded commitments as of December 31, 2013. (i) Private equity fund purchased on 02/21/12 that invests in Switch Communications Group, LLC. Illiquid investment in which redemptions are not accepted. No unfunded commitments as of December 31, 2013. (j) Private equity fund purchased on 11/30/12 that invests in consumer loans, primarily those originated b y LendingClub Corporation. Redemptions may be made on the last day of each calendar quarter upon 90 days written notice. No unfunded commitments as of December 31, 2013. (k) Business development company purchased on 06/05/13 that invests in first lien senior secured and unitranche loans to private U.S. middle market companies that are, in many cases, controlled by private investment firms. Illiquid investment in which redemptions are not accepted. Unfunded commitments of $1,555,840 as of December 31, 2013. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ As of December 31, 2013, the Beck, Mack & Oliver Global Fund had the following forward currency contracts outstanding: Contracts to Purchase/(Sell) Settlement Date Settlement Value Net Unrealized Depreciation ) Canadian Dollars 01/31/14 $ $ ) Canadian Dollars 02/21/14 ) Canadian Dollars 02/21/14 ) Canadian Dollars 04/22/14 ) Canadian Dollars 06/19/14 ) ) Swiss Franc 03/26/14 ) ) Swiss Franc 06/20/14 ) ) Chilean Peso 03/17/14 ) Chilean Peso 03/27/14 ) Chilean Peso 06/26/14 ) ) Pounds Sterling 06/24/14 ) ) Indonesian Rupiah 01/21/14 ) Indonesian Rupiah 04/03/14 ) Indonesian Rupiah 04/17/14 ) Indonesian Rupiah 06/30/14 ) ) Indian Rupee 03/12/14 ) Indian Rupee 03/12/14 ) ) Indian Rupee 03/18/14 ) ) Indian Rupee 04/04/14 ) ) Japanese Yen 05/30/14 ) Mexican Peso 02/24/14 ) ) Mexican Peso 02/24/14 ) ) Mexican Peso 03/24/14 ) Malaysian Ringgit 01/07/14 ) Malaysian Ringgit 01/10/14 ) Malaysian Ringgit 02/18/14 ) ) Malaysian Ringgit 02/24/14 ) ) Malaysian Ringgit 02/24/14 ) ) Norwegian Krone 02/24/14 ) ) Norwegian Krone 08/14/14 ) Singapore Dollar 05/27/14 $ An affiliate is an entity in which the Fund has ownership of at least 5% of the voting securities.Transactions during the period with affiliates were as follows: Name of Issuer Shares/ Principal held at beginning of period Gross Additions Gross Reductions Realized Gain Shares/ Principal held at end of period Value December 31, Investment Income Common Stock Huntingdon Capital Corp. $ - $ - $ - $ Private Equity Funds Bharat Investors, LP $ - - - $ - Brightwood Switch SPV, LP - Eaglewood Income Fund I, LP - - - Nucleo Capital Equity Fund, LLC - Corporate Non-Convertible Bond Huntingdon Real Estate $ - - - $ Warrant Huntingdon Capital Corp. - Total $ - $ - $ - $ $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilities as of December 31, 2013. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Australia $ $ - $ - $ Bermuda - - Canada - - Chile - - Colombia - - Hong Kong - - India - - Indonesia - - Japan - - Jordan - - Kazakhstan - - Malaysia - - Mexico - - Singapore - - Switzerland - - United Kingdom - - United States - - Preferred Stock United States - - Private Equity Fund Brazil - - India - - United States - - Corporate Non-Convertible Bonds - - Warrants - - Investment Companies - Purchased Options - - Total Investments At Value $ Other Financial Instruments** Forward Currency Contracts - - Total Assets $ Liabilities Other Financial Instruments** Forward Currency Contracts - - ) Total Liabilities $ - $ $ - $ ) ** Other Financial Instruments are derivative instruments not reflected in the Total Investments in Securities, such as forward currency contracts, which are valued at their unrealized appreciation/depreciation at period end. There were no transfers between Level 1 and Level 2 for the period ended December 31, 2013. The following is a reconciliation of Level 3 investments for which significant unobservable inputs were used to determine fair value. Preferred Stock Private Equity Funds Corporate Non-Convertible Bonds Investment Companies Balance as of 03/31/13 $ - $ $ $ - Purchases - Transfers out - - ) - Change in unrealized appreciation/(depreciation) - ) ) Balance as of 12/31/13 $ - $ Net change in unrealized appreciation/(depreciation) from investmentsheld as of 12/31/13*** $ - $ $ ) $ ) *** The change in unrealized appreciation/(depreciation) is included in the net change in unrealized appreciation/(depreciation) of investments in the accompanying Statement of Operations. The Fund utilizes the end of period methodology when determining transfers in or out of the Level 3 category. Significant unobservable valuation inputs for material Level 3 investments as of December 31, 2013, are as follows: Investments in Securities Fair Value at 12/31/13 Valuation Technique(s) Unobservable Input Range as of 12/31/13 Weighted Average as of 12/31/13 Private Equity Funds – United States Brightwood Switch SPV, LP Market Comparables EV/EBITDA Multiple(1) 8.00x – 8.50x NFY 2013 EBITDA projection of $119.6mm (or EV of $956.8mm - $1,016.6mm and equity value of $788.9mm – $848.7mm 60% Equinix, 30% REITs, 10% other publicly traded data center companies Eaglewood Income Fund I, LP Loan Valuation Model Interest Rates, Seasoning, FICO Scores, Loan loss Reserves(2) Interest Rates: 6.03%-23.40%. Seasoning 0-12 months, FICO 660-850, Loan Loss Reserves -10% to 100%. Delinquency Levels: 16-30 days: 0.16%, 31+ days: 1.43% (includes charged-off). Interest Rate 11.84%, Seasoning 3.4 months, FICO: 705, Loan Loss Reserves: 1.55% of par (sum of all loans marked less than par divided by par outstanding). (1) Significant unobservable inputs used in the fair value measurement included enterprise value (EV) to earnings before interest, taxes, depreciation and amortization (EBITDA) ratio. A significant change in the EV/EBITDA Multiple ratio may result in a similar significant change in the fair value measurement. (2) Significant unobservable inputs used in the fair value measurement include interest rates, seasoning, FICO scores and loan loss reserves.A significant increase or decrease in FICO scores and seasoning may result in a similar significant change in the fair value measurement.A significant increase or decrease in interest rates or loan loss reserves may result in an opposite significant change in the fair value measurement. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. BECK, MACK & OLIVER PARTNERS FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 (Unaudited) Shares Security Description Value Common Stock - 84.9% Consumer Discretionary - 1.5% Bed Bath & Beyond, Inc. (a) $ Energy - 22.6% Bristow Group, Inc. Devon Energy Corp. Encana Corp. Matador Resources Co. (a) National Oilwell Varco, Inc. Noble Corp. PLC Schlumberger, Ltd. Subsea 7 SA, ADR Financials - 24.9% Berkshire Hathaway, Inc., Class B (a) Brookfield Asset Management, Inc., Class A Enstar Group, Ltd. (a) Homefed Corp. (a) Leucadia National Corp. Markel Corp. (a) PICO Holdings, Inc. (a) RenaissanceRe Holdings, Ltd. U.S. Bancorp Healthcare - 17.6% Abbott Laboratories Baxter International, Inc. Laboratory Corp. of America Holdings (a) Merck & Co., Inc. Waters Corp. (a) Industrials - 4.0% Dover Corp. Fluor Corp. Information Technology - 12.3% International Business Machines Corp. Microsoft Corp. QUALCOMM, Inc. Telecommunication Services - 2.0% Level 3 Communications, Inc. (a) Total Common Stock (Cost $116,427,054) Total Investments - 84.9% (Cost $116,427,054)* $ Other Assets & Liabilities, Net – 15.1% 24,585,150 Net Assets – 100.0% $ ADR American Depositary Receipt PLC Public Limited Company (a) Non-income producing security. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2013. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to the Schedule of Investments for a further breakout of each security by industry. There were no transfers between Level 1, Level 2 and Level 3 for the period ended December 31, 2013. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. LMCG GLOBAL MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 (Unaudited) AFA Shares Security Description Value Long Positions - 105.9% Equity Securities - 101.5% Common Stock - 100.6% Australia - 1.5% Ramsay Health Care, Ltd. $ Sonic Healthcare, Ltd. Austria - 0.6% OMV AG Belgium - 1.3% Cie d'Entreprises CFE Delhaize Group SA Bermuda - 2.1% Axis Capital Holdings, Ltd. Everest Re Group, Ltd. Maiden Holdings, Ltd. Denmark - 0.8% Schouw & Co. France - 2.9% Eiffage SA Sopra Group SA Suez Environnement Co. Vinci SA Germany - 3.8% Allianz SE Daimler AG Fresenius SE & Co. KGaA Indus Holding AG Wincor Nixdorf AG Ireland - 2.2% Alkermes PLC (a) DCC PLC Shire PLC Isle Of Man - 0.7% Playtech PLC Italy - 0.7% Gtech Spa Japan - 10.8% Aeon Co., Ltd. Aoyama Trading Co., Ltd. Brother Industries, Ltd. Electric Power Development Co., Ltd. AFA Fuji Machine Manufacturing Co., Ltd. Hitachi, Ltd. Japan Aviation Electronics Industry, Ltd. Japan Tobacco, Inc. Kyodo Printing Co., Ltd. Nexon Co., Ltd. Nippon Meat Packers, Inc. Nisshin Steel Holdings Co., Ltd. Ship Healthcare Holdings, Inc. Sumitomo Corp. Taiyo Holdings Co., Ltd. Toppan Printing Co., Ltd. Toyo Tire & Rubber Co., Ltd. Ushio, Inc. Netherlands - 1.4% Arcadis NV AVG Technologies NV (a) Norway - 0.8% Leroy Seafood Group ASA Portugal - 0.7% Semapa-Sociedade de Investimento e Gestao Spain - 0.8% Amadeus IT Holding SA Sweden - 2.9% Fastighets AB Balder, Class B (a) Kungsleden AB Loomis AB, Class B Securitas AB, Class B Switzerland - 4.5% Bucher Industries AG Georg Fischer AG Kuoni Reisen Holding AG Swiss Life Holding AG (a) Swiss Re AG Transocean, Ltd. (a) United Kingdom - 5.1% Berendsen PLC CNH Industrial NV (a) Go-Ahead Group PLC Halfords Group PLC Marks & Spencer Group PLC Mondi PLC SABMiller PLC LMCG GLOBAL MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 (Unaudited) AFA Shares Security Description Value United States - 57.0% Adams Resources & Energy, Inc. $ Alliant Techsystems, Inc. AMAG Pharmaceuticals, Inc. (a) AmeriServ Financial, Inc. Angiodynamics, Inc. (a) AOL, Inc. (a) Ascent Capital Group, Inc., Class A (a) Avnet, Inc. Beazer Homes USA, Inc. (a) Big 5 Sporting Goods Corp. Biglari Holdings, Inc. (a) Booz Allen Hamilton Holding Corp. Brown Shoe Co., Inc. CACI International, Inc., Class A (a) Comfort Systems USA, Inc. Convergys Corp CoreLogic, Inc. (a) CSG Systems International, Inc. Dillard’s, Inc., Class A DST Systems, Inc. Emergent Biosolutions, Inc. (a) EnerSys, Inc. ePlus, Inc. (a) First Citizens BancShares, Inc., Class A Foot Locker, Inc. FutureFuel Corp. Graphic Packaging Holding Co. (a) Greatbatch, Inc. (a) HCA Holdings, Inc. (a) Heartland Payment Systems, Inc. Hi-Tech Pharmacal Co., Inc. (a) Hyatt Hotels Corp., Class A (a) IAC/InterActiveCorp. Iconix Brand Group, Inc. (a) Insight Enterprises, Inc. (a) Insperity, Inc. Insys Therapeutics, Inc. (a) Kimball International., Inc., Class B Kratos Defense & Security Solutions, Inc. (a) Lannett Co., Inc. (a) Lexmark International, Inc., Class A Magellan Health Services, Inc. (a) Manpowergroup, Inc. Marriott Vacations Worldwide Corp. (a) MasTec, Inc. (a) Matrix Service Co. (a) AFA Multimedia Games Holding Co., Inc. (a) Navigant Consulting, Inc. (a) Nelnet, Inc., Class A Oshkosh Corp. PAREXEL International Corp. (a) Parker Drilling Co. (a) PC Connection, Inc. (a) Sandy Spring Bancorp, Inc. Schweitzer-Mauduit International, Inc. Select Medical Holdings Corp. Stamps.com, Inc. (a) SurModics, Inc. (a) Symetra Financial Corp. TD Ameritrade Holding Corp. Unit Corp. (a) United Community Banks, Inc. (a) United States Cellular Corp. (a) Universal Electronics, Inc. (a) URS Corp. Vishay Intertechnology, Inc. (a) Washington Federal, Inc. Webster Financial Corp. WesBanco, Inc. West Pharmaceutical Services, Inc. Wilshire Bancorp, Inc. Worthington Industries, Inc. Total Common Stock (Cost $9,329,882) Shares Security Description Rate Value Preferred Stock – 0.9% Germany – 0.9% Sixt SE (Cost $74,560) % Total Equity Securities (Cost $9,404,442) AFA Shares Security Description Value Money Market Funds - 4.4% Dreyfus Treasury Prime Cash Management, 0.00% (b) (Cost $443,246) Total Long Positions - 105.9% (Cost $9,847,688)* $ Total Short Positions - (100.6)% (Cost $(9,465,330))* Other Assets & Liabilities, Net – 94.7% Net Assets – 100.0% $ LMCG GLOBAL MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT DECEMBER 31, 2013 (Unaudited) Shares Security Description Value Short Positions - (100.6)% Common Stock - (100.6)% Austria - (0.7)% Wienerberger AG $ Belgium - (0.6)% Cofinimmo REIT Finland - (0.7)% Nokian Renkaat OYJ France - (3.8)% Carrefour SA Nexans SA Remy Cointreau SA Societe BIC SA UBISOFT Entertainment Germany - (6.3)% Balda AG Bertrandt AG Carl Zeiss Meditec AG Deutsche Boerse AG ElringKlinger AG Gerry Weber International AG Kloeckner & Co. SE KWS Saat AG Salzgitter AG Italy - (1.6)% Ansaldo STS SpA Tod's SpA Japan - (9.9)% Advantest Corp. Daiseki Co., Ltd. Fancl Corp. Hamamatsu Photonics KK Hokkaido Electric Power Co., Inc. House Foods Group, Inc. Kyoei Steel, Ltd. LIXIL Group Corp. M3, Inc. McDonald's Holdings Co. Japan, Ltd. MonotaRO Co., Ltd. Obayashi Corp. Takara Holdings, Inc. Temp Holdings Co., Ltd. Tokyo Steel Manufacturing Co., Ltd. AFA Shares Security Description Value Jersey - (0.6)% Randgold Resources, Ltd. $ Netherlands - (1.4)% Corio NV REIT Koninklijke BAM Groep NV New Zealand - (0.7)% Xero, Ltd. Norway - (1.7)% Aker Solutions ASA Opera Software ASA Singapore - (0.8)% Singapore Airlines, Ltd. Spain - (1.5)% Viscofan SA Zardoya Otis SA Sweden - (0.7)% Elekta AB, Class B Switzerland - (2.0)% Huber & Suhner AG Julius Baer Group, Ltd. Zehnder Group AG United Kingdom - (8.0)% Abcam PLC Drax Group PLC Hammerson PLC REIT Imagination Technologies Group PLC Michael Page International PLC Millennium & Copthorne Hotels PLC Ocado Group PLC Ophir Energy PLC Renishaw PLC Rotork PLC SDL PLC United States - (59.6)% Abaxis, Inc. Accuray, Inc. ACI Worldwide, Inc. Aeropostale, Inc. Aerovironment, Inc. Air Methods Corp. Akorn, Inc. Angie's List, Inc. LMCG GLOBAL MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT DECEMBER 31, 2013 (Unaudited) AFA Shares Security Description Value Arthur J. Gallagher & Co. $ Basic Energy Services, Inc. Beacon Roofing Supply, Inc. BioScrip, Inc. BJ's Restaurants, Inc. Bravo Brio Restaurant Group, Inc. Century Aluminum Co. Citizens, Inc. City Holding Co. CLARCOR, Inc. Coeur Mining, Inc. Cognex Corp. Community Bank System, Inc. Comstock Resources, Inc. DigitalGlobe, Inc. E2open, Inc. Ellie Mae, Inc. Endeavour International Corp. Endocyte, Inc. Endologix, Inc. Equinix, Inc. Ethan Allen Interiors, Inc. Fidelity National Financial, Inc., Class A First Financial Bankshares, Inc. GenMark Diagnostics, Inc. Golub Capital BDC, Inc. GrafTech International, Ltd. Great Lakes Dredge & Dock Corp. Greenhill & Co., Inc. Guidewire Software, Inc. Halozyme Therapeutics, Inc. Headwaters, Inc. Heritage-Crystal Clean, Inc. HMS Holdings Corp. IDEXX Laboratories, Inc. Ignite Restaurant Group, Inc. Independent Bank Corp. InnerWorkings, Inc. Iridium Communications, Inc. Jive Software, Inc. Kearny Financial Corp. Liberty Ventures, Class A Life Time Fitness, Inc. LivePerson, Inc. LMI Aerospace, Inc. MICROS Systems, Inc. Monro Muffler Brake, Inc. National Instruments Corp. NCI Building Systems, Inc. AFA Shares Security Description Value NL Industries, Inc. $ Nuance Communications, Inc. Oxford Industries, Inc. Penn Virginia Corp. Pharmacyclics, Inc. Procera Networks, Inc. RealPage, Inc. Riverbed Technology, Inc. RLI Corp. Royal Gold, Inc. SPS Commerce, Inc. Stage Stores, Inc. Steven Madden, Ltd. Team, Inc. The Cheesecake Factory, Inc. Theravance, Inc. Threshold Pharmaceuticals, Inc. Valley National Bancorp ViaSat, Inc. ViewPoint Financial Group, Inc. Westamerica Bancorporation Total Common Stock (Cost $(9,465,330)) Total Short Positions - (100.6)% (Cost $(9,465,330)) $ LMCG GLOBAL MARKET NEUTRAL FUND NOTES TO SCHEDULE OF INVESTMENTS AND SECURITIES SOLD SHORT DECEMBER 31, 2013 (Unaudited) PLC Public Limited Company REIT Real Estate Investment Trust (a) Non-income producing security. (b) Variable rate security. Rate presented is as of December 31, 2013. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2013. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Australia $ - $ $ - $ Austria - - Belgium - - Bermuda - - Denmark - - France - - Germany - - Ireland - Isle Of Man - - Italy - - Japan - - Netherlands - Norway - - Portugal - - Spain - - Sweden - - Switzerland - - United Kingdom - United States - - Preferred Stock Germany - - Money Market Funds - - Total Investments At Value $ $ $ - $ Total Assets $ $ $ - $ LMCG GLOBAL MARKET NEUTRAL FUND NOTES TO SCHEDULE OF INVESTMENTS AND SECURITIES SOLD SHORT DECEMBER 31, 2013 (Unaudited) Level 1 Level 2 Level 3 Total Liabilities Securities Sold Short Common Stock Austria $ - $ ) $ - $ ) Belgium - ) - ) Finland - ) - ) France - ) - ) Germany - ) - ) Italy - ) - ) Japan - ) - ) Jersey - ) - ) Netherlands - ) - ) New Zealand - ) - ) Norway - ) - ) Singapore - ) - ) Spain - ) - ) Sweden - ) - ) Switzerland - ) - ) United Kingdom - ) - ) United States ) - - ) Total Securities Sold Short $ ) $ ) $ - $ ) Total Liabilities $ ) $ ) $ - $ ) There were no transfers between Level 1, Level 2 and Level 3 for the period ended December 31, 2013. At December 31, 2013, foreign securities representing the following percentage of net assets of the Fund were valued using fair value prices and are classified as using Level 2 inputs within the valuation inputs disclosure on the Fund’s Schedule of Investments: LMCG Global Market Neutral Fund Long Securities40.4% Short Securities41.0% THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. LMCG GLOBAL MULTICAP FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 (Unaudited) AFA Shares Security Description Value Equity Securities - 63.9% Common Stock - 63.7% Australia - 0.3% 55 Flight Centre, Ltd. $ Primary Health Care, Ltd. Austria - 0.3% 81 Oesterreichische Post AG Bermuda - 0.2% Nabors Industries, Ltd. Brazil - 0.4% Hypermarcas SA Vale SA, ADR Canada - 0.3% Goldcorp, Inc. China - 0.7% Bank of China, Ltd. WuXi PharmaTech Cayman, Inc., ADR (a) France - 0.4% 42 Valeo SA Germany - 0.2% 85 Freenet AG Hong Kong - 0.6% 68 China Mobile, Ltd., ADR GOME Electrical Appliances Holding, Ltd. Shun Tak Holdings, Ltd. Ireland - 0.5% 87 DCC PLC Smurfit Kappa Group PLC Italy - 0.3% Recordati SpA Japan - 1.3% Aoyama Trading Co., Ltd. Furukawa Electric Co., Ltd. Mandom Corp. A Obic Co., Ltd. $ TS Tech Co., Ltd. Yamaha Corp. Malaysia - 0.4% IOI Corp Bhd IOI Properties Group Sdn Bhd (a)(b) Mexico - 0.1% Fomento Economico Mexicano SAB de CV Netherlands - 0.7% AerCap Holdings NV (a) 74 Nutreco NV Republic Of South Korea - 1.6% 16 Hyundai Motor Co. (a) LG Uplus Corp. (a) 5 Samsung Electronics Co., Ltd. 80 Shinhan Financial Group Co., Ltd. (a) SK Hynix, Inc. (a) Russian Federation - 0.7% Gazprom OAO, ADR Sberbank of Russia, ADR 97 Tatneft OAO, ADR Singapore - 0.5% Avago Technologies, Ltd. South Africa - 0.8% African Rainbow Minerals, Ltd. Mediclinic International, Ltd. MTN Group, Ltd. Switzerland - 0.7% 7 Georg Fischer AG 57 Implenia AG (a) Thailand - 0.2% PTT Global Chemical PCL, Class F United Kingdom - 1.0% Berendsen PLC Intermediate Capital Group PLC Mondi PLC 57 SABMiller PLC LMCG GLOBAL MULTICAP FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 (Unaudited) AFA Shares Security Description Value A United States - 51.5% Abbott Laboratories $ 37 Affiliated Managers Group, Inc. (a) 91 Agilent Technologies, Inc. AGL Resources, Inc. 41 Air Products & Chemicals, Inc. 53 Akamai Technologies, Inc. (a) 70 Allegheny Technologies, Inc. Altera Corp. 28 Amazon.com, Inc. (a) American Eagle Outfitters, Inc. AmerisourceBergen Corp. 55 Apache Corp. 37 Apple, Inc. Bank of America Corp. 78 Belden, Inc. 16 BlackRock, Inc. Boise Cascade Co. (a) 85 Capital One Financial Corp. 60 Caterpillar, Inc. CBL & Associates Properties, Inc. REIT 53 Celgene Corp. (a) 44 Cerner Corp. (a) 70 Charles River Laboratories International, Inc. (a) 57 Chevron Corp. Cintas Corp. Cisco Systems, Inc. Citigroup, Inc. 62 Clean Harbors, Inc. (a) Comerica, Inc. Community Health Systems, Inc. (a) CyrusOne, Inc. 69 Danaher Corp. Darling International, Inc. (a) Del Frisco's Restaurant Group, Inc. (a) Dick's Sporting Goods, Inc. Diebold, Inc. EMC Corp. 82 Emerson Electric Co. Equity One, Inc. REIT ExlService Holdings, Inc. (a) Expeditors International of Washington, Inc. Federated Investors, Inc., Class B Fifth Third Bancorp General Electric Co. Gilead Sciences, Inc. (a) 8 Google, Inc., Class A (a) HealthSouth Corp. AFA 44 HeartWare International, Inc. (a) Hexcel Corp. (a) Horace Mann Educators Corp. 91 HSN, Inc. 70 Innophos Holdings, Inc. Intel Corp. Interface, Inc. Internap Network Services Corp. (a) International Paper Co. JPMorgan Chase & Co. Juniper Networks, Inc. (a) 94 Kadant, Inc. Kelly Services, Inc., Class A Life Time Fitness, Inc. (a) Lincoln National Corp. Marsh & McLennan Cos., Inc. 37 Martin Marietta Materials, Inc. 16 Mastercard, Inc., Class A Merck & Co., Inc. MFA Financial, Inc. REIT Micron Technology, Inc. (a) Microsoft Corp. National Penn Bancshares, Inc. New York Community Bancorp, Inc. Oracle Corp. Owens-Illinois, Inc. (a) 16 Panera Bread Co., Class A (a) 78 PepsiCo, Inc. Pfizer, Inc. 37 Pioneer Natural Resources Co. Portland General Electric Co. Premier, Inc., Class A (a) QUALCOMM, Inc. 37 Ralph Lauren Corp. RF Micro Devices, Inc. (a) 33 Rockwell Automation, Inc. 78 Schlumberger, Ltd. Semtech Corp. (a) 37 Starbucks Corp. SunTrust Banks, Inc. Sysco Corp. TCF Financial Corp. The Dow Chemical Co. The Geo Group, Inc. 44 The Goldman Sachs Group, Inc. The Interpublic Group of Cos., Inc. The Pantry, Inc. (a) Theravance, Inc. (a) 33 Towers Watson & Co., Class A Trimas Corp. (a) 62 Triumph Group, Inc. LMCG GLOBAL MULTICAP FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 (Unaudited) AFA Shares Security Description Value 37 Union Pacific Corp. $ 91 United Technologies Corp. Unum Group USG Corp. (a) Valero Energy Corp. Vantiv, Inc., Class A (a) Wells Fargo & Co. Xcel Energy, Inc. Xerox Corp. Zions Bancorp. Total Common Stock (Cost $785,491) Preferred Stock - 0.2% Brazil - 0.2% Suzano Papel e Celulose SA (Cost $2,524) Total Equity Securities (Cost $788,015) Rights - 0.0% IOI Corp. Bhd (a)(b) (Cost $-) - Investment Companies - 34.5% Global X FTSE Nordic Region ETF iPath MSCI India Index ETN (a) iShares MSCI ACWI ETF iShares MSCI Canada Index Fund iShares MSCI EAFE Small-Cap ETF iShares MSCI Emerging Markets Index Fund iShares MSCI EMU ETF iShares MSCI Japan ETF iShares MSCI Pacific ex Japan ETF iShares MSCI Switzerland Capped ETF (a) iShares MSCI Turkey ETF (a) iShares MSCI United Kingdom ETF Total Investment Companies (Cost $438,879) Total Investments - 98.4% (Cost $1,226,894)* $ Other Assets & Liabilities, Net – 1.6% Net Assets – 100.0% $ ADR American Depositary Receipt ETF Exchange Traded Fund ETN Exchange Traded Note PCL Public Company Limited PLC Public Limited Company REIT Real Estate Investment Trust (a) Non-income producing security. (b) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $1,007 or 0.1% of net assets. (c) Variable rate security. Rate presented is as of December 31, 2013. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ LMCG GLOBAL MULTICAP FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 (Unaudited) The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2013. Level 1 Level 2 Level 3 Total Investments At Value Common Stock Australia $ - $ $ - $ Austria - - Bermuda - - Brazil - Canada - - China - France - - Germany - - Hong Kong - Ireland - - Italy - - Japan - - Malaysia - Mexico - - Netherlands - Republic Of South Korea - - Russian Federation - - Singapore - - South Africa - - Switzerland - - Thailand - - United Kingdom - - United States - - Preferred Stock Brazil - - Rights - Investment Companies - - Total Investments At Value $ LMCG GLOBAL MULTICAP FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 (Unaudited) The following is a reconciliation of Level 3 investments for which significant unobservable inputs were used to determine fair value. Common Stock Balance as of 09/11/13 $ - Change in Unrealized Appreciation/(Depreciation) Purchases Balance as of 12/31/13 $ Net change in unrealized appreciation/(depreciation) from investments held as of 12/31/13 $ There were no transfers between Level 1, Level 2 and Level 3 for the period ended December 31, 2013. At December 31, 2013, foreign securities representing the following percentage of net assets of the Fund were valued using fair value prices and are classified as using Level 2 inputs within the valuation inputs disclosure on the Fund’s Schedule of Investments: LMCG Global Multicap Fund Long Securities9.2% THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. MERK HARD CURRENCY FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 (Unaudited) Principal Security Description Currency Rate Maturity Value in USD Foreign Bonds - 55.3% (a) Non-U.S. Government - Australia - 2.6% $ Australia Government Bond, Series 125 AUD % 06/15/14 $ Non-U.S. Government - Austria - 5.0% Austria Government Bond (b) EUR 07/15/14 Non-U.S. Government - Denmark - 4.6% Denmark Government International Bond, EMTN SEK 03/31/14 Non-U.S. Government - Netherlands - 4.6% Netherlands Government Bond (b) EUR 01/15/14 Non-U.S. Government - New Zealand - 5.5% New Zealand Government Bond, Series 415 NZD 04/15/15 Non-U.S. Government - Singapore - 4.9% Singapore Government Bond SGD 07/01/14 Non-U.S. Government - United Kingdom - 4.7% United Kingdom Gilt (b) GBP 03/07/14 Non-U.S. Government Agency - Germany - 4.5% KFW EMTN (b) EUR 04/03/14 Non-U.S. Government Agency - Sweden - 5.0% Kommuninvest I Sverige AB, Series 1405 SEK 05/05/14 Regional Authority - Australia - 2.1% Western Australian Treasury Corp., Series 14 AUD 04/23/14 Regional Authority - Canada - 4.5% Alberta Capital Finance Authority (c) CAD 07/02/14 Supranational - Europe - 7.3% European Investment Bank, EMTN EUR 01/15/14 Total Foreign Bonds (Cost $186,811,299) Foreign Treasury Securities - 18.6% (a) Non-U.S. Government - Belgium - 4.6% Belgium Treasury Bill (d) EUR 03/13/14 Non-U.S. Government - France - 4.5% France Treasury Bill BTF (d) EUR 03/20/14 Non-U.S. Government - Germany - 4.6% German Treasury Bill (d) EUR 01/15/14 Supranational - Europe - 4.9% European Stability Mechanism Treasury Bill (d) EUR 03/20/14 Total Foreign Treasury Securities (Cost $61,765,417) Shares Security Description Currency Value in USD Exchange Traded Product - United States - 13.3% (a) SPDR Gold Trust (e) (Cost $54,477,264) USD $ Total Investments – 87.2% (Cost $303,053,980)* $ Foreign Currencies – 6.8% (Cost $22,861,809) Net Unrealized Gain/Loss on Forward Currency Contracts – 0.4% Other Assets and Liabilities, Net – 5.6% NET ASSETS – 100.0% $ EMTN European Medium Term Note (a) All or a portion of these securities are segregated to cover outstanding forward currency contract and future contract exposures. (b) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $63,615,933 or 18.8% of net assets. (c)Variable rate security. Rate presented is as of December 31, 2013. (d)Zero coupon bond. Interest rate presented is yield to maturity. (e) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) AFA At December 31, 2013, the Fund held the following futures contracts: Contracts Type Expiration Date Notional Contract Value Net Unrealized Depreciation 25 Gold 100 oz. Future 02/28/14 $ $ ) As of December 31, 2013, the Merk Hard Currency Fund had the following forward currency contracts outstanding: Contracts to Sell Settlement Date Settlement Value Net Unrealized Appreciation ) Euro 01/02/14 $ ) $ ) Euro 01/03/14 ) ) Euro 01/03/14 ) ) Japanese Yen 01/15/14 ) ) Japanese Yen 01/15/14 ) ) Japanese Yen 01/15/14 ) ) Japanese Yen 01/15/14 ) ) Japanese Yen 01/15/14 ) ) Japanese Yen 01/15/14 ) $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments as of December 31, 2013. Level 1 Level 2 Level 3 Total Assets Investments At Value Foreign Bonds $ - $ $ - $ Foreign Treasury Securities - - Exchange Traded Product - - Total Investments At Value $ - $ $ - $ Other Financial Instruments** Forward Currency Contracts - - Total Assets $ - $ $ - $ Liabilities Other Financial Instruments** Futures ) - - ) Total Liabilities $ ) $ - $ - $ ) ** Other Financial Instruments are derivative instruments not reflected in the Schedule of Investments, such as futures and forward currency contracts, which are valued at the unrealized appreciation (depreciation) at period end. There were no transfers between Level 1, Level 2 and Level 3 for the period ended December 31, 2013. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. MERKASIAN CURRENCY FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 (Unaudited) Principal Security Description Currency Rate Maturity Value in USD Foreign Bonds - 21.2% (a) Non-U.S. Government Agency - Germany - 4.7% $ KFW USD % 01/13/14 $ Supranational - Asia - 4.4% Asian Development Bank, MTN USD 05/21/14 Supranational - Global - 12.1% International Finance Corp., EMTN (b) CNH 01/22/14 Total Foreign Bonds (Cost $8,657,592) Foreign Treasury Securities - 20.2% (a) Central Bank - Malaysia - 11.3% Bank Negara Malaysia Monetary Notes, Series 713 (b) MYR 2.829-2.857 02/18/14 Central Bank - Singapore - 4.6% Monetary Authority of Singapore, Series 84 (b) SGD 03/07/14 Non-U.S. Government - Singapore - 4.3% Singapore Treasury Bill, Series 183 (b) SGD 01/10/14 Total Foreign Treasury Securities (Cost $8,425,878) U.S. Government & Agency Obligations - 32.9% (a) U.S. Treasury Bills - 32.9% U.S. Treasury Bill (c) USD 01/09/14 U.S. Treasury Bill (c) USD 03/27/14 U.S. Treasury Bill (c) USD 05/08/14 Total U.S. Government & Agency Obligations (Cost $13,497,219) Time Deposit - 19.4% (a) Barclays Capital, Inc. CNH 02/07/14 Deutsche Bank CNH 02/05/14 JP Morgan Bank Hong Kong CNH 02/07/14 Standard Chartered Bank Hong Kong CNH 02/07/14 Total Foreign Time Deposit (Cost $7,930,441) Total Investments – 93.7% (Cost $38,511,130)* $ Foreign Currencies – 3.6% (Cost $1,460,311) Net Unrealized Gain/Loss on Forward Currency Contracts – (0.3)% ) Other Assets and Liabilities, Net – 3.0% NET ASSETS – 100.0% $ EMTN European Medium Term Note MTN Medium Term Note (a) All or a portion of these securities are segregated to cover outstanding forward currency contract exposure. (b) Zero coupon bond. Interest rate presented is yield to maturity. (c) Rate presented is yield to maturity. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) As of December 31, 2013, the Merk Asian Currency Fund had the following forward currency contracts outstanding: Contracts to Purchase/(Sell) Settlement Date Settlement Value Net Unrealized Appreciation (Depreciation) China Renminbi 01/22/14 $ $ Indian Rupee 01/22/14 ) South Korean Won 01/22/14 ) ) Malaysian Ringgit 01/22/14 ) ) Malaysian Ringgit 01/22/14 ) New Taiwan Dollar 01/22/14 ) $ ) The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments as of December 31, 2013. Level 1 Level 2 Level 3 Total Assets Investments At Value Foreign Bonds $ - $ $ - $ Foreign Treasury Securities - - U.S. Treasury Bills - - Time Deposits - - Total Investments At Value $ - $ $ - $ Other Financial Instruments** Forward Currency Contracts - - Total Assets $ - $ $ - $ Liabilities Other Financial Instruments** Forward Currency Contracts - ) - ) Total Liabilities $ - $ ) $ - $ ) ** Other Financial Instruments are derivative instruments not reflected in the Schedule of Investments, such as forward currency contracts, which are valued at unrealized appreciation (depreciation) at period end. There were no transfers between Level 1, Level 2 and Level 3 for the period ended December 31, 2013. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. MERKABSOLUTE RETURNCURRENCY FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 (Unaudited) Principal Security Description Currency Rate Maturity Value in USD Foreign Bonds - 30.5% (a) Non-U.S. Government - Australia - 2.4% $ Australia Government Bond, Series 125 AUD % 06/15/14 $ Non-U.S. Government - Austria - 3.7% Austria Government Bond (b) EUR 07/15/14 Non-U.S. Government - Finland - 3.2% Finland Government Bond (b) EUR 09/15/14 Non-U.S. Government - Netherlands - 3.3% Netherlands Government Bond (b) EUR 01/15/14 Non-U.S. Government - New Zealand - 2.3% New Zealand Government Bond, Series 415 NZD 04/15/15 Regional Authority - Australia - 6.1% New South Wales Treasury Corp. AUD 07/08/14 Western Australian Treasury Corp., Series 14 AUD 04/23/14 Regional Authority - Canada - 7.3% Province of British Columbia, Series Q CAD 06/09/14 Province of Manitoba Canada (c) CAD 04/17/14 Supranational - Europe - 2.2% European Investment Bank (b) NOK 05/15/14 Total Foreign Bonds (Cost $9,482,404) Foreign Treasury Securities - 42.0% (a) Non-U.S. Government - Belgium - 4.2% Belgium Treasury Bill (d) EUR 03/13/14 Non-U.S. Government - Canada - 4.3% Canadian Treasury Bill (d) CAD 03/27/14 Non-U.S. Government - France - 4.2% France Treasury Bill BTF (d) EUR 03/20/14 Non-U.S. Government - Germany - 3.9% German Treasury Bill (d) EUR 01/15/14 Non-U.S. Government - Norway - 3.8% Norway Treasury Bill, Series 22 (d) NOK 03/19/14 Non-U.S. Government - Sweden - 17.7% Sweden Treasury Bill, Series 187D (d) SEK 03/19/14 Supranational - Europe - 3.9% European Stability Mechanism Treasury Bill (d) EUR 03/20/14 Total Foreign Treasury Securities (Cost $12,737,842) Principal Security Description Currency Rate Maturity Value in USD U.S. Treasury Bills - 19.5% (a) U.S. Treasury Bill (e) USD 05/08/14 U.S. Treasury Bill (e) USD 06/26/14 Total U.S. Government & Agency Obligations (Cost $5,997,703) Total Investments – 92.0% (Cost $28,217,949)* $ Foreign Currencies – 1.0% (Cost $311,298) Net Unrealized Gain/Loss on Forward Currency Contracts – 0.7% Other Assets and Liabilities, Net – 6.3% NET ASSETS – 100.0% $ (a) All or a portion of these securities are segregated to cover outsanding forward currency contract exposure. (b) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $3,804,839 or 12.4% of net assets. (c) Variable rate security. Rate presented is as of December 31, 2013. (d) Zero coupon bond. Interest rate presented is yield to maturity. (e) Rate presented is yield to maturity. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ As of December 31, 2013, Merk Absolute Return Currency Fund had the following forward currency contracts outstanding: Contracts to Purchase/(Sell) Settlement Date Settlement Value Net Unrealized Appreciation (Depreciation) ) Australian Dollar 01/22/14 $ ) $ ) Australian Dollar 01/22/14 ) ) ) Australian Dollar 01/22/14 ) ) Australian Dollar 01/22/14 ) Australian Dollar 01/22/14 ) Australian Dollar 01/22/14 ) ) Australian Dollar 01/22/14 ) ) Australian Dollar 01/22/14 ) ) ) Australian Dollar 01/22/14 ) ) ) Australian Dollar 01/22/14 ) Australian Dollar 01/22/14 ) Australian Dollar 01/22/14 ) ) Australian Dollar 01/22/14 ) ) Australian Dollar 01/22/14 ) Australian Dollar 01/22/14 ) ) Canadian Dollars 01/22/14 ) Canadian Dollars 01/22/14 ) ) Canadian Dollars 01/22/14 ) ) Canadian Dollars 01/22/14 ) Canadian Dollars 01/22/14 ) Canadian Dollars 01/22/14 82 ) Canadian Dollars 01/22/14 ) Canadian Dollars 01/22/14 Canadian Dollars 01/22/14 Canadian Dollars 01/22/14 ) Canadian Dollars 01/22/14 ) ) ) Canadian Dollars 01/22/14 ) ) Canadian Dollars 01/22/14 ) ) Canadian Dollars 01/22/14 ) ) Canadian Dollars 01/22/14 ) ) Canadian Dollars 01/22/14 ) ) Canadian Dollars 01/22/14 ) ) Canadian Dollars 01/22/14 ) Canadian Dollars 01/22/14 ) ) Canadian Dollars 01/22/14 ) Swiss Franc 01/22/14 ) ) Swiss Franc 01/22/14 ) Contracts to Purchase/(Sell) Settlement Date Settlement Value Net Unrealized Appreciation (Depreciation) ) Swiss Franc 01/22/14 $ ) $ ) Swiss Franc 01/22/14 ) ) Swiss Franc 01/22/14 ) Swiss Franc 01/22/14 Swiss Franc 01/22/14 ) Swiss Franc 01/22/14 ) ) Swiss Franc 01/22/14 ) Swiss Franc 01/22/14 ) Swiss Franc 01/22/14 ) ) Swiss Franc 01/22/14 ) ) Swiss Franc 01/22/14 ) ) Swiss Franc 01/22/14 ) Swiss Franc 01/22/14 ) ) Swiss Franc 01/22/14 ) ) Euro 01/22/14 ) Euro 01/22/14 Euro 01/22/14 ) Euro 01/22/14 ) 38 ) Euro 01/22/14 ) ) Euro 01/22/14 Euro 01/22/14 ) Euro 01/22/14 ) Euro 01/22/14 Euro 01/22/14 ) Euro 01/22/14 ) ) Euro 01/22/14 ) ) Euro 01/22/14 ) Euro 01/22/14 ) Euro 01/22/14 ) 61 Euro 01/22/14 ) ) Euro 01/22/14 ) ) ) Euro 01/22/14 ) 17 Euro 01/22/14 ) Euro 01/22/14 ) Pounds Sterling 01/22/14 ) ) Pounds Sterling 01/22/14 ) Pounds Sterling 01/22/14 ) ) Pounds Sterling 01/22/14 ) Pounds Sterling 01/22/14 ) ) Pounds Sterling 01/22/14 ) Pounds Sterling 01/22/14 ) ) Pounds Sterling 01/22/14 Pounds Sterling 01/22/14 ) Pounds Sterling 01/22/14 ) ) Pounds Sterling 01/22/14 Pounds Sterling 01/22/14 ) Pounds Sterling 01/22/14 ) ) Pounds Sterling 01/22/14 Pounds Sterling 01/22/14 ) Pounds Sterling 01/22/14 ) ) Pounds Sterling 01/22/14 Pounds Sterling 01/22/14 ) Pounds Sterling 01/22/14 ) ) ) Japanese Yen 01/22/14 ) Japanese Yen 01/22/14 ) Japanese Yen 01/22/14 ) ) Japanese Yen 01/22/14 ) ) Japanese Yen 01/22/14 ) Japanese Yen 01/22/14 ) Japanese Yen 01/22/14 ) Japanese Yen 01/22/14 ) Japanese Yen 01/22/14 ) ) Japanese Yen 01/22/14 ) Contracts to Purchase/(Sell) Settlement Date Settlement Value Net Unrealized Appreciation (Depreciation) ) Japanese Yen 01/22/14 $ ) $ Japanese Yen 01/22/14 ) ) Japanese Yen 01/22/14 ) ) Japanese Yen 01/22/14 ) ) Japanese Yen 01/22/14 ) Japanese Yen 01/22/14 ) Japanese Yen 01/22/14 ) Japanese Yen 01/22/14 ) Japanese Yen 01/22/14 ) ) Japanese Yen 01/22/14 ) Japanese Yen 01/22/14 ) Japanese Yen 01/22/14 ) Norwegian Krone 01/22/14 ) Norwegian Krone 01/22/14 ) ) ) Norwegian Krone 01/22/14 ) ) Norwegian Krone 01/22/14 ) Norwegian Krone 01/22/14 ) ) ) Norwegian Krone 01/22/14 ) ) Norwegian Krone 01/22/14 ) Norwegian Krone 01/22/14 ) ) ) Norwegian Krone 01/22/14 ) ) Norwegian Krone 01/22/14 Norwegian Krone 01/22/14 ) Norwegian Krone 01/22/14 ) ) ) Norwegian Krone 01/22/14 ) ) Norwegian Krone 01/22/14 ) Norwegian Krone 01/22/14 ) ) Norwegian Krone 01/22/14 Norwegian Krone 01/22/14 ) Norwegian Krone 01/22/14 ) ) ) Norwegian Krone 01/22/14 ) ) ) New Zealand Dollar 01/22/14 ) ) New Zealand Dollar 01/22/14 ) ) ) New Zealand Dollar 01/22/14 ) ) New Zealand Dollar 01/22/14 ) New Zealand Dollar 01/22/14 New Zealand Dollar 01/22/14 ) New Zealand Dollar 01/22/14 ) ) New Zealand Dollar 01/22/14 ) New Zealand Dollar 01/22/14 ) New Zealand Dollar 01/22/14 ) ) New Zealand Dollar 01/22/14 New Zealand Dollar 01/22/14 ) ) New Zealand Dollar 01/22/14 ) New Zealand Dollar 01/22/14 ) ) New Zealand Dollar 01/22/14 ) ) New Zealand Dollar 01/22/14 ) New Zealand Dollar 01/22/14 ) ) New Zealand Dollar 01/22/14 ) ) ) New Zealand Dollar 01/22/14 ) Swedish Krona 01/22/14 ) Swedish Krona 01/22/14 ) ) Swedish Krona 01/22/14 Swedish Krona 01/22/14 Swedish Krona 01/22/14 ) Swedish Krona 01/22/14 ) ) Swedish Krona 01/22/14 Swedish Krona 01/22/14 Swedish Krona 01/22/14 ) Swedish Krona 01/22/14 ) ) ) Swedish Krona 01/22/14 ) ) Swedish Krona 01/22/14 ) Swedish Krona 01/22/14 ) ) Contracts to Purchase/(Sell) Settlement Date Settlement Value Net Unrealized Appreciation (Depreciation) ) Swedish Krona 01/22/14 $ ) $ ) ) Swedish Krona 01/22/14 ) ) Swedish Krona 01/22/14 Swedish Krona 01/22/14 ) ) Swedish Krona 01/22/14 ) ) ) Swedish Krona 01/22/14 ) ) ) Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 Singapore Dollar 01/22/14 Singapore Dollar 01/22/14 ) ) Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 ) ) Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 ) ) Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 ) ) Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 ) ) Singapore Dollar 01/22/14 ) ) ) Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments as of December 31, 2013. Level 1 Level 2 Level 3 Total Assets Investments At Value Foreign Bonds $ - $ $ - $ Foreign Treasury Securities - - U.S. Treasury Bills - - Total Investments At Value $ - $ $ - $ Other Financial Instruments** Forward Currency Contracts - - Total Assets $ - $ $ - $ Liabilities Other Financial Instruments** Forward Currency Contracts - ) - ) Total Liabilities $ - $ ) $ - $ ) ** Other Financial Instruments are derivative instruments not reflected in the Schedule of Investments, such as forward currency contracts, which are valued at the unrealized appreciation (depreciation) at period end. There were no transfers between Level 1, Level 2 and Level 3 for the period ended December 31, 2013. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. MERK CURRENCY ENHANCED U.S.EQUITY FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 (Unaudited) Shares Security Description Currency Value in USD Exchange Traded Product - 96.0% (a) SPDR S&P rust (Cost $2,580,473) USD $ Total Investments – 96.0% (Cost $2,580,473)* $ Net Unrealized Gain/Loss on Forward Currency Contracts – 0.8% Other Assets and Liabilities, Net – 3.2% NET ASSETS – 100.0% $ ETF Exchange Traded Fund (a) All or a portion of these securities are segregated to cover forward currency contract and futures contract exposures. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation - Net Unrealized Appreciation AFA At December 31, 2013, Merk Currency Enhanced U.S. Equity Fund held the following futures contracts: Contracts Type Expiration Date Notional Contract Value Net Unrealized Depreciation 1 S&P 500 E-mini Future 03/21/14 $ $ AF As of December 31, 2013, Merk Currency Enhanced U.S. Equity Fund had the following forward currency contracts outstanding: Contracts to Purchase/(Sell) Settlement Date Settlement Value Net Unrealized Appreciation (Depreciation) ) Australian Dollar 01/22/14 $ ) $ ) ) Australian Dollar 01/22/14 ) ) Australian Dollar 01/22/14 ) Australian Dollar 01/22/14 ) ) Australian Dollar 01/22/14 ) ) Australian Dollar 01/22/14 ) Australian Dollar 01/22/14 ) Australian Dollar 01/22/14 ) Australian Dollar 01/22/14 ) (1 ) ) Australian Dollar 01/22/14 ) ) Australian Dollar 01/22/14 ) ) Australian Dollar 01/22/14 ) ) Australian Dollar 01/22/14 ) ) ) Australian Dollar 01/22/14 ) ) Canadian Dollars 01/22/14 9 Canadian Dollars 01/22/14 ) Canadian Dollars 01/22/14 ) 55 ) Canadian Dollars 01/22/14 ) ) ) Canadian Dollars 01/22/14 ) ) Canadian Dollars 01/22/14 Canadian Dollars 01/22/14 ) ) Canadian Dollars 01/22/14 ) 54 ) Canadian Dollars 01/22/14 ) 30 Canadian Dollars 01/22/14 ) Canadian Dollars 01/22/14 ) 36 Canadian Dollars 01/22/14 ) Canadian Dollars 01/22/14 ) ) Canadian Dollars 01/22/14 ) ) Canadian Dollars 01/22/14 ) ) Canadian Dollars 01/22/14 ) Canadian Dollars 01/22/14 ) Canadian Dollars 01/22/14 Contracts to Purchase/(Sell) Settlement Date Settlement Value Net Unrealized Appreciation (Depreciation) ) Canadian Dollars 01/22/14 $ ) $ ) Canadian Dollars 01/22/14 ) ) Swiss Franc 01/22/14 ) ) Swiss Franc 01/22/14 ) Swiss Franc 01/22/14 ) ) Swiss Franc 01/22/14 ) ) Swiss Franc 01/22/14 ) Swiss Franc 01/22/14 ) ) Swiss Franc 01/22/14 ) ) Swiss Franc 01/22/14 54 ) Swiss Franc 01/22/14 ) ) ) Swiss Franc 01/22/14 ) Swiss Franc 01/22/14 ) Swiss Franc 01/22/14 ) ) Swiss Franc 01/22/14 ) ) Swiss Franc 01/22/14 ) Swiss Franc 01/22/14 ) Swiss Franc 01/22/14 ) ) Euro 01/22/14 ) ) ) Euro 01/22/14 ) 78 Euro 01/22/14 Euro 01/22/14 ) Euro 01/22/14 42 Euro 01/22/14 Euro 01/22/14 ) Euro 01/22/14 ) Euro 01/22/14 Euro 01/22/14 Euro 01/22/14 Euro 01/22/14 ) Euro 01/22/14 ) ) Euro 01/22/14 ) ) Euro 01/22/14 ) 9 Euro 01/22/14 ) Euro 01/22/14 ) Pounds Sterling 01/22/14 ) Pounds Sterling 01/22/14 ) ) Pounds Sterling 01/22/14 ) Pounds Sterling 01/22/14 ) ) Pounds Sterling 01/22/14 Pounds Sterling 01/22/14 Pounds Sterling 01/22/14 ) Pounds Sterling 01/22/14 ) ) ) Pounds Sterling 01/22/14 ) ) ) Pounds Sterling 01/22/14 ) ) Pounds Sterling 01/22/14 ) Pounds Sterling 01/22/14 ) ) Pounds Sterling 01/22/14 Pounds Sterling 01/22/14 ) Pounds Sterling 01/22/14 ) ) Pounds Sterling 01/22/14 Pounds Sterling 01/22/14 Pounds Sterling 01/22/14 Japanese Yen 01/22/14 ) ) Japanese Yen 01/22/14 ) ) Japanese Yen 01/22/14 ) ) Japanese Yen 01/22/14 ) ) Japanese Yen 01/22/14 ) 28 ) Japanese Yen 01/22/14 ) Japanese Yen 01/22/14 ) Japanese Yen 01/22/14 ) ) Japanese Yen 01/22/14 ) Contracts to Purchase/(Sell) Settlement Date Settlement Value Net Unrealized Appreciation (Depreciation) Japanese Yen 01/22/14 $ $ ) Japanese Yen 01/22/14 ) Japanese Yen 01/22/14 ) Japanese Yen 01/22/14 ) ) Japanese Yen 01/22/14 ) ) Japanese Yen 01/22/14 ) Japanese Yen 01/22/14 ) Japanese Yen 01/22/14 ) ) Japanese Yen 01/22/14 ) Japanese Yen 01/22/14 ) Japanese Yen 01/22/14 ) Japanese Yen 01/22/14 ) Japanese Yen 01/22/14 ) Norwegian Krone 01/22/14 ) Norwegian Krone 01/22/14 ) ) ) Norwegian Krone 01/22/14 ) ) ) Norwegian Krone 01/22/14 ) ) Norwegian Krone 01/22/14 19 ) Norwegian Krone 01/22/14 ) ) ) Norwegian Krone 01/22/14 ) ) ) Norwegian Krone 01/22/14 ) ) ) Norwegian Krone 01/22/14 ) ) ) Norwegian Krone 01/22/14 ) ) Norwegian Krone 01/22/14 ) Norwegian Krone 01/22/14 ) ) Norwegian Krone 01/22/14 ) Norwegian Krone 01/22/14 ) ) ) Norwegian Krone 01/22/14 ) ) Norwegian Krone 01/22/14 Norwegian Krone 01/22/14 Norwegian Krone 01/22/14 ) New Zealand Dollar 01/22/14 ) ) New Zealand Dollar 01/22/14 ) ) New Zealand Dollar 01/22/14 ) ) New Zealand Dollar 01/22/14 ) ) New Zealand Dollar 01/22/14 ) New Zealand Dollar 01/22/14 New Zealand Dollar 01/22/14 ) New Zealand Dollar 01/22/14 ) ) New Zealand Dollar 01/22/14 ) ) New Zealand Dollar 01/22/14 ) New Zealand Dollar 01/22/14 ) ) New Zealand Dollar 01/22/14 ) New Zealand Dollar 01/22/14 ) ) New Zealand Dollar 01/22/14 ) 98 New Zealand Dollar 01/22/14 ) ) New Zealand Dollar 01/22/14 ) New Zealand Dollar 01/22/14 ) New Zealand Dollar 01/22/14 ) ) ) Swedish Krona 01/22/14 ) ) Swedish Krona 01/22/14 ) Swedish Krona 01/22/14 Swedish Krona 01/22/14 ) Swedish Krona 01/22/14 ) ) ) Swedish Krona 01/22/14 ) ) ) Swedish Krona 01/22/14 ) ) ) Swedish Krona 01/22/14 ) ) Swedish Krona 01/22/14 ) Swedish Krona 01/22/14 ) ) Swedish Krona 01/22/14 ) Swedish Krona 01/22/14 ) ) Swedish Krona 01/22/14 Contracts to Purchase/(Sell) Settlement Date Settlement Value Net Unrealized Appreciation (Depreciation) Swedish Krona 01/22/14 $ $ ) Swedish Krona 01/22/14 ) ) Swedish Krona 01/22/14 Swedish Krona 01/22/14 Swedish Krona 01/22/14 ) Swedish Krona 01/22/14 ) ) Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 ) ) Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 ) ) Singapore Dollar 01/22/14 ) 79 Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 ) Singapore Dollar 01/22/14 ) ) Singapore Dollar 01/22/14 ) ) Singapore Dollar 01/22/14 ) ) $ The following is a summary of the inputs used to value the Fund’s investments and other financial instruments as of December 31, 2013. The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Level 2 Level 3 Total Assets Investments At Value Exchange Traded Product $ $ - $ - $ Total Investments At Value $ $ - $ - $ Other Financial Instruments** Forward Currency Contracts - - Futures - - Total Assets $ $ $ - $ Liabilities Other Financial Instruments** Forward Currency Contracts - ) - ) Total Liabilities $ - ) $ - $ ) ** Other Financial Instruments are derivative instruments not reflected in the Schedule of Investments, such as futures and forward currency contracts, which are valued at the unrealized appreciation (depreciation) at period end. There were no transfers between Level 1, Level 2 and Level 3 for the period ended December 31, 2013. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. PAYSON TOTAL RETURN FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 (Unaudited) AF Shares Security Description Value Common Stock - 96.4% Communications - 7.7% Cisco Systems, Inc. $ DIRECTV (a) John Wiley & Sons, Inc., Class A Consumer Discretionary - 8.9% Coach, Inc. Kohl's Corp. McDonald's Corp. Consumer Staples - 9.9% Merck & Co., Inc. PepsiCo, Inc. Wal-Mart Stores, Inc. Weight Watchers International, Inc. Energy - 13.6% BP PLC, ADR ConocoPhillips Devon Energy Corp. Marathon Petroleum Corp. Peabody Energy Corp. Financial - 17.8% Aflac, Inc. American International Group, Inc. Bank of America Corp. Berkshire Hathaway, Inc., Class B (a) Mastercard, Inc., Class A Visa, Inc., Class A Wells Fargo & Co. Health Care - 7.7% Abbott Laboratories Johnson & Johnson Sanofi, ADR Teva Pharmaceutical Industries, Ltd., ADR Industrials - 11.4% Danaher Corp. General Dynamics Corp. Joy Global, Inc. Parker Hannifin Corp. United Technologies Corp. AF Shares Security Description Value Technology - 19.4% Apple, Inc. $ Harris Corp. IBM Intel Corp. Microsoft Corp. Total Common Stock (Cost $52,484,735) Investment Companies - 3.1% Vanguard FTSE Emerging Markets ETF (Cost $2,099,066) Total Investments - 99.5% (Cost $54,583,801)* $ Other Assets & Liabilities, Net – 0.5% Net Assets – 100.0% $ ADR American Depositary Receipt ETF Exchange Traded Fund PLC Public Limited Company (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ PAYSON TOTAL RETURN FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 (Unaudited) The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2013. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock and Investment Companies. Refer to the Schedule of Investments for a further breakout of each security by industry. There were no transfers between Level 1, Level 2 and Level 3 for the period ended December 31, 2013. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/Stacey E. Hong Stacey E. Hong, Principal Exective Officer Date: February 21, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Stacey E. Hong Stacey E. Hong, Principal Exective Officer Date: February 21, 2014 By: /s/Karen Shaw Karen Shaw, Principal Financial Officer Date: February 21, 2014
